                      EXHIBIT 3




__________________________________

                     Mark G. Lawson
                    February 22, 2019
__________________________________

          Grace Webster, Deceased, et al.
                                vs.

 Edward Orton, Jr. Ceramic Foundation, et al.




Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 1 of 85
            IN THE UNITED STATES DISTRICT COURT

        FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                          *   *   *

  KAREN CAHOON, AS EXECUTRIX
  OF THE ESTATE OF GRACE WEBSTER,
  DECEASED,

           Plaintiff,

         vs.                          CASE NO. 2:17-CV-63-D

  EDWARD ORTON, JR. CERAMICS
  FOUNDATION, METROPOLITAN LIFE
  INSURANCE COMPANY, and UNION
  CARBIDE CORPORATION,

           Defendants.

                          *   *   *


               Videotaped discovery deposition of MARK

  G. LAWSON, Witness herein, called by the Plaintiff

  for cross-examination pursuant to the Rules of

  Civil Procedure, taken before me, Monica K. McBee,

  a Notary Public in and for the State of Ohio, at

  the Hilton Garden Inn, 8535 Lyra Drive, Columbus,

  Ohio, on Friday, February 22, 2019, at 10:02 a.m.

                          *   *   *




Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 2 of 85
                                                                      Page 2


 1                     EXAMINATIONS CONDUCTED             PAGE

 2        BY MR. SEALEY:........................              5

 3        BY MS. DRAYTON:.......................             65

 4        BY MR. SEALEY:........................             67

 5

 6                        EXHIBITS MARKED

 7        (Thereupon, Plaintiff's Exhibit

 8        No. 1, an eleven-page document

 9        titled Amended Notice To Take

10        Discovery Deposition, was marked for

11        purposes of identification.)..........             19

12        (Thereupon, Plaintiff's Exhibit

13        No. 2, a binder of documents, was

14        marked for purposes of

15        identification.)......................             32

16        (Thereupon, Plaintiff's Exhibit

17        No. 3, a document titled Affidavit,

18        was marked for purposes of

19        identification.)......................             42

20

21

22

23

24

25



                        PohlmanUSA Court Reporting
                    (877) 421-0099      PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 3 of 85
                                                                      Page 3


 1        (Thereupon, Plaintiff's Exhibit

 2        No. 4, a four-page document titled

 3        Supplemental Affidavit of Gary

 4        Childress in Support of Defendant

 5        Edward Orton Jr. Ceramic

 6        Foundation's Motion to Dismiss

 7        Plaintiff's First Amended Complaint,

 8        was marked for purposes of

 9        identification.)......................             50

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                        PohlmanUSA Court Reporting
                    (877) 421-0099      PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 4 of 85
                                                                      Page 4


 1     APPEARANCES:

 2         On behalf of the Plaintiff:

 3
                 Simmons Hanly Conroy
 4
           By:   Drew Sealey
 5               Attorney at Law
                 One Court Street
 6               Alton, Illinois 62002
                 (618) 259-2222
 7               dsealey@simmmonsfirm.com

 8         On behalf of the Defendants:

 9               Dean & Gibson, PLLC

10         By:   Amy C. Drayton
                 Attorney at Law
11               301 South McDowell Street
                 Suite 900
12               Charlotte, North Carolina 28204
                 (704) 372-2700
13               adrayton@deanandgibson.com

14         ALSO PRESENT:

15               Steve Troncone, Videographer
                 Gabriel A. Jackson
16
                               *   *   *
17

18

19

20

21

22

23

24

25



                        PohlmanUSA Court Reporting
                    (877) 421-0099      PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 5 of 85
                                                                         Page 5


 1                     THE VIDEOGRAPHER:     We are now on the

 2     video record.     Today is February 22nd, 2019.         The

 3     time is approximately 10:02 a.m.         Will you please

 4     raise your right hand to be sworn by the court

 5     reporter?

 6                           MARK G. LAWSON

 7     of lawful age, Witness herein, having been first

 8     duly cautioned and sworn, as hereinafter

 9     certified, was examined and said as follows:

10                     MR. SEALEY:    This is plaintiff's

11     counsel, Drew Sealey, on behalf of Karen Cahoon.              I

12     just want to put one note on the record, that

13     counsel and I have agreed that we would limit

14     today's deposition to topics relating to

15     jurisdictional issues, and we reserve the right to

16     request that Mr. Lawson or someone else from Orton

17     be provided to cover topics beyond jurisdictional

18     issues down the road, should that become

19     necessary.

20                         CROSS-EXAMINATION

21     BY MR. SEALEY:

22               Q.    All right.    Mr. Lawson, we met

23     just right before the deposition.         But, again,

24     my name is Drew Sealey, and I am an attorney

25     representing the plaintiff, Karen Cahoon, in



                        PohlmanUSA Court Reporting
                    (877) 421-0099      PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 6 of 85
                                                                      Page 6


 1     this case.     For the benefit of the record,

 2     could you please state your full name?

 3               A.    Sure.   My name is Mark Griswold

 4     Lawson.

 5               Q.    And that's L-A-W-S-O-N?

 6               A.    That's correct.

 7               Q.    Okay.   And, Mr. Lawson, you are

 8     currently employed?

 9               A.    That is correct.

10               Q.    And by who are you employed?

11               A.    The Edward Orton, Jr. Ceramic

12     Foundation.

13               Q.    Okay.   And I know I have referred

14     to them as Orton already.       But if I refer to

15     them as Orton, you will know who I am talking

16     about; is that fair?

17               A.    That's fine.    It's a mouthful, so

18     Orton is fine.

19               Q.    Okay, all right.     And, Mr. Lawson,

20     have you ever been deposed before?

21               A.    No, sir, I have not.

22               Q.    You have not.    Well, welcome.

23     It's a fun ride.      Do you have an understanding

24     then of why we are here today?

25               A.    Yes, I do.



                        PohlmanUSA Court Reporting
                    (877) 421-0099      PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 7 of 85
                                                                      Page 7


 1                Q.   Okay.   And what is your

 2     understanding?

 3                A.   It's in relationship to a case

 4     where someone was exploring what information

 5     exists in terms of exposure to trace amounts of

 6     asbestos that were in some of the packaging

 7     materials that we used.

 8                Q.   Okay.   And before we get into that

 9     a little bit more, let me just go over some

10     ground rules for the deposition, since you

11     haven't been a party to one before.         If at any

12     time I ask a question that you don't understand

13     or doesn't make sense, which I am absolutely

14     going to do, please ask me to repeat it or

15     rephrase it, and I will be happy to do so,

16     okay?

17                     Please try and remember to give

18     verbal answers for the court reporter's

19     benefit.    Obviously, a video can pick up shakes

20     of the head, but the transcript would not

21     reflect those.     So just yeses, nos, things of

22     that nature.

23                     I don't know that I would ask you

24     to give me dimensions of anything.         But to the

25     extent that I would, rather than trying to



                        PohlmanUSA Court Reporting
                    (877) 421-0099      PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 8 of 85
                                                                      Page 8


 1     compare it to things in the room that we

 2     couldn't see on the record, if you can just try

 3     and do your best to approximate it or estimate

 4     it.   Certainly, if I ask a question and you

 5     give me an answer, I will assume that you

 6     understood the question that was asked.

 7                     I don't think I am going to be

 8     very long at all.       But if for any reason we

 9     need to take a break, just let us know, and we

10     can do that.     Fair enough?

11                A.   Fine.

12               Q.    Okay.   Now, you understand that

13     you are here as a spokesperson on behalf of

14     Orton, correct?

15                A.   Yes, sir.

16               Q.    Okay.   So any time I refer to you,

17     I am referring to Orton, unless I -- not you

18     personally, but Orton as a corporation or a

19     foundation, unless I specify otherwise,

20     correct?

21                A.   Yes, sir.

22               Q.    Okay.   And I assume just one of

23     the perks of being a general manager is that

24     you get to come here and spend time with me

25     today.    So you are not being compensated



                        PohlmanUSA Court Reporting
                    (877) 421-0099      PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 9 of 85
                                                                       Page 9


 1      outside of your position as general manager for

 2      the foundation, correct?

 3               A.    No, sir.

 4               Q.    Okay, what a perk that is.       Okay,

 5      can you tell me first about your background?

 6      How did you become the general manager of

 7      Orton?

 8               A.    Through contact with the previous

 9      general manager, Gary Childress.

10               Q.    Okay.   Well, what is -- let's

11      start with your -- I just -- you don't have a

12      CV with you, by chance, do you?

13               A.    No, I don't.

14               Q.    If we could just kind of walk

15      through your history, since we haven't had the

16      benefit of reading any prior transcripts or

17      learning much about you, starting just kind of

18      with your educational background?

19               A.    I have two engineering degrees and

20      a business degree.

21               Q.    Okay.   And from where?

22               A.    I have a engineering degree from

23      Virginia Polytechnic Institute.

24               Q.    Okay.   When did you obtain that?

25               A.    1982.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 10 of 85
                                                                       Page 10


 1               Q.    Okay.

 2               A.    And I have a master's in

 3      engineering from University of Pittsburgh.

 4               Q.    Okay.   And when did you obtain

 5      that?

 6               A.    1987.

 7               Q.    Okay.   And you said you have

 8      another degree?

 9               A.    I have a master's in business

10      administration from the University of Chicago.

11               Q.    Okay.   And when was that obtained?

12               A.    1993.

13               Q.    Okay, okay.     So you obtained your

14      engineering degree in '82, your master's of

15      engineering in '87, and then the MBA in '93?

16               A.    That's correct.

17               Q.    Okay.   Talk to me a little bit if

18      you would about your work history.        Did you --

19      when you graduated with an engineering degree

20      in 1982, did you go into the workforce?

21               A.    Yes, I did.     From 1982 to 1984 I

22      worked for a company called Eutectic Castolin.

23               Q.    You are going to have to help me

24      out with that.

25               A.    Okay.   Eutectic is



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 11 of 85
                                                                       Page 11


 1      E-U-T-E-C-T-I-C.

 2               Q.    Okay.

 3               A.    And Castolin is C-A-S-T-O-L-I-N.

 4               Q.    What did Eutectic Castolin do?

 5               A.    They made welding, soldering, and

 6      aware protection products.

 7               Q.    What are aware protection

 8      products?

 9               A.    Where you have parts or surfaces

10      that degrade due to abrasion.

11               Q.    Okay.

12               A.    Trying to make them more

13      resilient.

14               Q.    Okay.   So you did that for about

15      two years.    Then did you go to graduate school

16      full-time?

17               A.    That's correct.

18               Q.    So from '84 to '87 you were

19      getting your master's?

20               A.    That's correct.

21               Q.    Okay.   And then when you graduated

22      with your master's in '87, did you --

23               A.    Then I went and worked for the

24      Institute of Gas Technology.

25               Q.    Okay.   Where was that?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 12 of 85
                                                                       Page 12


 1               A.    Chicago, Illinois.

 2               Q.    Okay.    And I should have asked

 3      you, where was Eutectic Castolin located?

 4               A.    Flushing, New York.

 5               Q.    Okay.    What was your role with the

 6      Institute of Gas Technology in Chicago?

 7               A.    Materials engineer.

 8               Q.    Okay.    Any specific materials?

 9               A.    A pretty wide range of materials.

10      I have worked in a lot of materials.         But

11      primarily, the -- primarily on materials in a

12      molten carbonate fuel cell, which are primarily

13      lithium aluminate, nickel, nickel oxide.

14               Q.    Okay.    And how long did you work

15      for the Institute of Gas Technology?

16               A.    I believe about four years.

17               Q.    Okay.    Were you doing -- did you

18      start then getting your MBA in conjunction with

19      that, or did you get your --

20               A.    Right.    The balance of my

21      education was while I was working after my

22      bachelor's.

23               Q.    Okay.    So in approximately 1991 or

24      '92, where did you go to work?

25               A.    Okay.    I believe you skipped a



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 13 of 85
                                                                       Page 13


 1      job.

 2               Q.     Well, okay.    You said --

 3               A.     If you want to, that's fine.

 4               Q.     No, no, no, no, no.     You said you

 5      worked for the Institute of Gas Technology for

 6      about four years starting in '87, correct,

 7      after you received your master's?

 8               A.     Wait, let me make sure I don't get

 9      confused here.

10               Q.     I promise I am not trying to trick

11      you.

12               A.     No, that's all right.     I started

13      in 1986.      I graduated in '87, but that's

14      because I defended my thesis after I started

15      work.

16               Q.     Okay.

17               A.     Then I worked there till 1990.

18               Q.     Okay.

19               A.     Then from 1990 to 1995 -- from

20      1990 to 1995, I went to Elkay Manufacturing.

21               Q.     Can you spell that?

22               A.     E-L-K-A-Y.

23               Q.     And what was your role with Elkay

24      Manufacturing?

25               A.     Once again, materials engineer.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 14 of 85
                                                                       Page 14


 1               Q.    Okay.   The same type of materials?

 2      A wide range that --

 3               A.    Some overlap, but more metals,

 4      less ceramics.

 5               Q.    And where did you go after you

 6      left Elkay?

 7               A.    Okay.   So from 1995 to 1999, I

 8      went to work for Senior Flexonics.

 9               Q.    Where was that located?

10               A.    A suburb of Chicago, Bartlett,

11      Illinois.

12               Q.    I am familiar.     And what did you

13      do for Senior Flexonics?

14               A.    Director of engineering.

15               Q.    What type of things was Senior

16      Flexonics producing?

17               A.    Automotive parts in the division

18      that I was working in.

19               Q.    Okay.   What types of automotive

20      parts?

21               A.    Principally, exhaust system

22      components and air pollution reduction

23      components, some heat exchangers.

24               Q.    Okay.   And then in '99, what came

25      next?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 15 of 85
                                                                       Page 15


 1               A.    Okay.   So from then '99 to 2011 --

 2               Q.    Okay.

 3               A.    -- I went back to Elkay again.

 4               Q.    Okay.   Did your role change?

 5               A.    Vice president of -- or no,

 6      director of engineering, pardon me.

 7               Q.    So you made them feel the pain for

 8      four years, then you went back, huh?

 9               A.    They called me and made me an

10      offer I couldn't refuse.

11               Q.    All right, so another twelve years

12      with them.    And then where did you go in 2011?

13               A.    Okay.   Then 2011, I went -- from

14      1999 to 2011 -- or no, from 2011 to 2013 --

15               Q.    Okay.

16               A.    I apologize, from 2011 to 2013, I

17      went to work for a medical device company.

18               Q.    What were you doing for them?

19               A.    Supply chain leader.

20               Q.    What was the name of the company?

21               A.    Trigon International.

22               Q.    And then in 2013?

23               A.    Then from -- in 2013, I went to

24      work for Tervis, T-E-R-V-I-S.

25               Q.    The cup company?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 16 of 85
                                                                       Page 16


 1                A.   The cup company; that's correct.

 2                Q.   Okay, I love Tervis.      They were

 3      great until Yetis took over.       Is that why --

 4      don't tell me that's why you left.

 5                A.   No, that's not why I left.

 6                Q.   How long did you work for Tervis?

 7                A.   About four years, so that would

 8      have been what --

 9                Q.   About 2017?

10                A.   Right.

11                Q.   What did you do for Tervis?

12                A.   2013 to 2017.     Senior vice

13      president of engineering.

14                Q.   And where is that?

15                A.   It's in Venice, Florida.

16                Q.   Were you living in Florida or were

17      you living somewhere else?

18                A.   I was living in Florida.

19                Q.   And you came back to Columbus?

20                A.   Yes.

21                Q.   A day like today, that's a really

22      good decision.     Okay.   So in 2017, where did

23      you go?

24                A.   2017, I worked as a consultant for

25      small businesses through the Small Business



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 17 of 85
                                                                       Page 17


 1      Administration.     I did that for a year.

 2               Q.    Okay.   What type of businesses

 3      were you consulting?

 4               A.    Primarily, manufacturing.

 5               Q.    Was that still in Florida?

 6               A.    Yes.

 7               Q.    It was after that when you got

 8      sucked into the Edward Orton Ceramic

 9      Foundation?

10               A.    In January of last year, 2018, I

11      came up fourteen months ago, I guess, to the

12      Edward Orton Jr. Ceramic Foundation.

13               Q.    Okay.   So you have been -- have

14      you been in the role as general manager since

15      you started working for Edward Orton?

16               A.    Yes, sir.

17               Q.    Okay.   So you have been with the

18      company for about fourteen months, you said?

19               A.    Approximately, slightly less.

20               Q.    Okay, all right.     And Orton is

21      obviously in the business of manufacturing

22      pyrometric cones, correct?

23               A.    We have three businesses, that's

24      one of our businesses.

25               Q.    Okay.   What are the other two?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 18 of 85
                                                                       Page 18


 1               A.    Materials testing.

 2               Q.    Okay.   Tell me what that means.

 3               A.    We do all different tests of

 4      materials for all different companies primarily

 5      centered around the high temperature properties

 6      of materials.     So we measure all different

 7      properties and then report back to different

 8      industries what the properties of their

 9      materials are and how they react, especially at

10      high temperature.

11               Q.    Okay.   And how long has that been

12      a division of Edward Orton?

13               A.    My knowledge is limited to that we

14      were doing that back in the early '60s.         I

15      don't know the exact date of when it started.

16               Q.    Okay, so you are performing a

17      service for various companies around.         Is it

18      limited to the United States or beyond?

19               A.    No, we have done business I think

20      in seventy different countries besides the US,

21      continue to have international business.

22               Q.    Okay.   So one division is the

23      manufacture and sale of pyrometric cones, one

24      division is materials testing, and you said

25      there is a third division?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 19 of 85
                                                                       Page 19


 1                A.   We build the test instruments and

 2      sell the test instruments to our customers as

 3      well.    So we give them the choice of doing the

 4      testing themselves, or we do the testing for

 5      them.

 6                Q.   Okay.   Did you bring anything with

 7      you today relative to your testimony?

 8                A.   No, sir.

 9                Q.   Okay.   Why don't we --

10                     MR. SEALEY:     I am going to just run

11      this up there.     This is what I just showed you,

12      Amy.    Can you just mark that as Exhibit 1?

13                     (Thereupon, Plaintiff's Exhibit

14      No. 1, an eleven-page document titled Amended

15      Notice To Take Discovery Deposition, was marked

16      for purposes of identification.)

17      BY MR. SEALEY:

18               Q.    I am just going to hand that to

19      you, sir.

20                A.   Thank you.

21               Q.    If you wouldn't mind taking a

22      look.   Have you seen -- have you seen that

23      document before?

24                A.   Yes, I have.

25               Q.    Okay.   And that's just a notice



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 20 of 85
                                                                       Page 20


 1      for today's deposition.        But what is the first

 2      time you can recall seeing that document?

 3               A.    The day before yesterday.

 4               Q.    Okay.    If you wouldn't mind --

 5      your counsel and I have spoken and we have

 6      agreed to limit today's deposition to just

 7      certain of the delineated items that were

 8      requested in that deposition notice.

 9                     If you wouldn't mind just opening

10      that for a second, I just put a highlight over

11      the numbers that we have agreed to, starting --

12      I believe it starts with number one.

13                     MS. DRAYTON:     The third or fourth

14      page there, Mark.

15                     THE WITNESS:     Okay, I see that.     Let

16      me check the third page here, make sure I see them

17      all.   Okay, got it.

18      BY MR. SEALEY:

19               Q.    So are you the person that's most

20      knowledgeable --

21               A.    Yes, sir.

22               Q.    -- with respect to the items

23      delineated there?      Okay.   I assume that we can

24      agree based on the fact that you have been

25      working for Orton for just shy of fourteen



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 21 of 85
                                                                       Page 21


 1      months that anything you are testifying here to

 2      today is not based on direct personal

 3      knowledge?

 4                 A.   I would say anything that happened

 5      during the time period that we are examining --

 6                 Q.   Fair enough.

 7                 A.   -- couldn't be.

 8                 Q.   Anything that's occurred prior

 9      to --

10                 A.   I am not trying to be evasive.

11               Q.     No, no.

12                 A.   I am just trying to make sure I

13      answer your question accurately.

14               Q.     You are being a good witness.

15      Prior to 2000 -- anything that you are

16      testifying to that happened prior to 2018 would

17      not be based on your direct personal knowledge,

18      correct?

19                 A.   That's correct.

20               Q.     Okay.   Any knowledge that you have

21      acquired has been through talking to other

22      sources, other employees, reviewing documents,

23      et cetera?

24                 A.   That's correct.

25               Q.     Okay, fair enough.     What have you



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 22 of 85
                                                                       Page 22


 1      done to prepare for today's deposition?

 2               A.    Well, I have done a lot over the

 3      last fourteen months just not to prepare

 4      specifically for this deposition but to learn

 5      as much as I possibly could to be able to give

 6      an accurate account of what the extent of our

 7      knowledge is of the events that occurred and

 8      the information that was available during the

 9      time all these things happened.

10               Q.    Okay.

11               A.    So I have done numerous things to

12      try to learn about the history and in

13      particular what documentation we have and what

14      was done in regard to handling vermiculite.

15               Q.    Okay.   So what types of things

16      have you done?

17               A.    I have read everything that I

18      could get my hands on that looked like it

19      was -- may have any relationship to our

20      treatment of packing materials over those

21      years.

22               Q.    Okay.

23               A.    I have sought out and reviewed any

24      documents I could find, and then I spent a lot

25      of time interviewing Gary Childress, the



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 23 of 85
                                                                       Page 23


 1      previous general manager, and I have talked to

 2      long-term employees, basically not all at once.

 3               Q.     Sure.

 4               A.     But as time progresses, I try to

 5      learn more and more and about the history of

 6      the company in general, so I think that -- that

 7      probably covers it.

 8               Q.     Okay.   Well, guess what?     The

 9      history of the company has been beat to death,

10      so I am not going to quiz you on that.

11                     MS. DRAYTON:     Good news.

12      BY MR. SEALEY:

13               Q.    So we will spare you that

14      headache.     You said you sought documents.

15      Where would you go to seek documents?

16               A.     Well, the principal thing I did

17      is -- and it's widely been disclosed -- that we

18      have a document cage on a mezzanine.

19               Q.    Okay.

20               A.     So I'm the type of person that

21      likes to see things instead of saying that

22      someone else told me something.        So even though

23      all those documents have been gone over

24      numerous times, I went up and --

25               Q.    Locked yourself in the cage?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 24 of 85
                                                                       Page 24


 1               A.     -- tried to open every single box

 2      of every document in the cage so that I would

 3      know -- see firsthand what I was talking about.

 4               Q.     Fair enough.    You indicated that

 5      you also interviewed Gary Childress

 6      extensively.     You guys obviously have a

 7      personal relationship if he was the one that

 8      recruited you to --

 9               A.     We have an ongoing relationship.

10               Q.    When did you first --

11               A.     He is a mentor of mine.

12               Q.    When did you first meet Gary?

13               A.     To my best memory, that would have

14      been December of 2017.      We had talked on the

15      phone prior to that.

16               Q.    Have you read any prior

17      transcripts of Gary's deposition transcripts?

18               A.     Depositions?

19               Q.    Yeah.

20               A.     I have made an attempt to review

21      all the available transcripts of depositions.

22               Q.    It's like reading a Grisham novel,

23      isn't it?     It keeps your attention.      It's real

24      nailbiters.    Okay, and you said you talked with

25      some former employees.      Can you identify for me



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 25 of 85
                                                                       Page 25


 1      what former employees you have spoken with to

 2      gather knowledge?

 3                A.    No former employees, present,

 4      long-term employees.

 5                Q.    Who would those be?

 6                A.    Well, the principal one, the

 7      longest tenured one would be Jim Litzinger.

 8                Q.    Who is Jim Litzinger?     What does

 9      he do with the company?

10                A.    He is the business manager.

11                Q.    Do you know how long he has been

12      with Orton?

13                A.    Yes, he is the longest tenured

14      employee.      He started in 1990.    So that would

15      be twenty-six years.

16                Q.    It would be twenty-nine years.

17                A.    Twenty-nine years, pardon me.       You

18      got me.

19                Q.    It's not a math test.     I thought

20      you were an engineer, okay.       Any other

21      employees?

22                A.    Well, we are a small company, so I

23      talked to everybody, but --

24                Q.    Fair enough.    Is there anybody

25      else you would defer to in terms of --



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 26 of 85
                                                                       Page 26


 1               A.    Tom McInnerny.     He is fairly

 2      knowledgeable about things.

 3               Q.    How would you spell that last

 4      name?

 5               A.    I believe it's M-C-I-N-N-E-R-Y.

 6               Q.    Okay.   What is --

 7               A.    But I am not sure I have the right

 8      number of N's.

 9               Q.    There could be four.      What is

10      Tom's role with the foundation?

11               A.    He is an engineer.

12               Q.    Okay.   And do you know how long he

13      has been with them, with you?

14               A.    No, I can't recall.

15               Q.    Okay.   Anybody else?

16               A.    Less than Jim, I know that.

17               Q.    Fair enough.     Anyone else?

18               A.    Those are the two people I'd

19      primarily go to when I have any question about

20      anything that's related to packaging materials

21      in the past.

22               Q.    Okay, fair enough.      So you have

23      spent obviously the last year-plus just kind of

24      reviewing anything you can get your hands on,

25      it sounds like.     Specifically as it relates to



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 27 of 85
                                                                       Page 27


 1      the case that we are here for today, have you

 2      reviewed any documents related to -- to this

 3      case, the deposition transcript or anything

 4      like that?

 5               A.    Yes.

 6               Q.    Okay.   Any other documents?

 7               A.    Well, this document in particular

 8      that you have already given me in terms of what

 9      it covered and what I am responsible for.

10               Q.    Okay.   So you read the dep -- or

11      the deposition notice.

12                     MS. DRAYTON:     Let me just interject,

13      Drew.   When you said deposition transcript, what

14      transcript are you referring to?

15                     MR. SEALEY:     Karen, Karen Cahoon's

16      transcript.

17                     MS. DRAYTON:     That's what I thought.

18                     THE WITNESS:     I am sorry.

19                     MS. DRAYTON:     He is asking the

20      plaintiff, Ms. Cahoon, have you reviewed that?

21                     THE WITNESS:     No, I have not.     I have

22      not seen that, I apologize.

23      BY MR. SEALEY:

24               Q.    Okay.   Any other documents that

25      relate specifically to this deposition -- or I



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 28 of 85
                                                                       Page 28


 1      am sorry, to this case that you have reviewed

 2      for today's deposition?

 3               A.    Not that I can recall.

 4               Q.    Okay, okay.     You have already

 5      alluded to the infamous cage, so I wanted to

 6      talk to you a little bit more about that.          Does

 7      Orton today -- is there a document retention

 8      policy that Orton keeps?

 9               A.    Yes.

10               Q.    Okay.   And what is that policy?

11               A.    Our -- our policy is for

12      accounting information.      We retain it for seven

13      years.

14               Q.    Okay.

15               A.    And that's generally accepted and

16      also to try to comply with the IRS as well.

17               Q.    Sure, okay.     What about other

18      documents or materials?

19               A.    It depends on the document, the

20      type of the document.      We are an ISO company,

21      so we actually have a two-page matrix of how

22      long we keep certain kinds of documents.          And

23      the times specified are the minimum amount of

24      time we will hold those documents.

25                     And, like I said, there's two



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 29 of 85
                                                                       Page 29


 1      pages.    But I did review that, and none of

 2      those are in excess of seven years.         Some of

 3      them are less than seven years.

 4                Q.   Okay.   So seven years is the max?

 5                A.   It's the max we guarantee.       We

 6      will hold them no less than that period of

 7      time.

 8                Q.   Fair enough.     Tell me about the

 9      cage.    Is this where all Orton documents are

10      stored, historical documents?

11                A.   I wouldn't say that.      I mean, I

12      have a couple historical documents in my

13      office.

14                Q.   Okay.

15                A.   So -- but they are -- most of them

16      are related to Standard Pyrometric Cone

17      Company, which is pre-1932.

18                Q.   Okay.

19                A.   There are also some of those

20      historical type documents at Ohio State.         So I

21      would not say all the documents are in that

22      cage.

23                Q.   Fair enough.

24                A.   That wouldn't be accurate.

25                Q.   Are the documents that you



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 30 of 85
                                                                       Page 30


 1      reference at Ohio State based on pre-1932?

 2               A.     I don't know that they are all

 3      pre-1932, but they are historical in nature.

 4               Q.     Okay.

 5               A.     So the bulk of them would be

 6      during Edward Orton's lifetime.

 7               Q.     Fair enough.

 8               A.     Many of them are handwritten

 9      documents by Edward Orton, and he died in 1932.

10               Q.    Okay.

11               A.     So that would corroborate that the

12      bulk of them are, but I cannot say that all of

13      them are.

14               Q.    Fair enough.     What documents --

15      well, strike that, let me back up.        Where is

16      this mezzanine or this cage that you have

17      talked about?

18               A.     It's -- it's a mezzanine.      It's a

19      second story mezzanine, so it's off the

20      production area.       And it's between the office

21      and shipping and receiving as you walk out of

22      the office towards the -- the shop area.

23               Q.    Okay.    So it's in the Orton

24      headquarters?

25               A.     We only have one location.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 31 of 85
                                                                       Page 31


 1                Q.   So it's in the Orton location?

 2                A.   Yeah.   So I guess by definition,

 3      everything is at our headquarters.

 4                Q.   Okay.   You don't have any other

 5      document storage facility off site?

 6                A.   I am not aware that we have any

 7      facility to store anything off site.

 8                Q.   Okay.   This area itself where

 9      these documents are stored, can you estimate

10      for me approximately how big it is?

11                A.   Okay.   So in round numbers?

12                Q.   Sure.

13                A.   Sixteen by twenty.

14                Q.   Okay.

15                A.   That's an estimate.

16                Q.   Sure.

17                A.   Sixteen feet by twenty feet, I'm

18      sorry.

19                Q.   And what is actually in this

20      space, are there filing cabinets, drawers,

21      what --

22                A.   There is a lot of metal shelves,

23      some of which are empty, and a lot of -- a few

24      metal filing cabinets.      Some are empty, and

25      some are not.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 32 of 85
                                                                       Page 32


 1               Q.     Do you have any idea as to the

 2      number of documents that are stored there?

 3               A.     No, I don't.

 4               Q.     Fair enough.    You didn't lock

 5      yourself in there and count them one day, did

 6      you?

 7               A.     No.

 8               Q.     Let's talk about --

 9                      MR. SEALEY:    I am trying to figure out

10      the best way to do this because it's eight hundred

11      and fifty-five pages of documents.        There were

12      documents that were produced to us in this case

13      that I want to mark as Exhibit 2.

14                     But what I think I want to do,

15      Monica, is we will try to provide an electronic

16      copy of these so as not to burden you and/or

17      anyone in the copying of all these documents.

18      BY MR. SEALEY:

19               Q.    I am going to come up, and I am

20      going to hand these to you.       And I only brought

21      one copy because, of course, again, there is a

22      lot of pages.

23                     (Thereupon, Plaintiff's Exhibit

24      No. 2, a binder of documents, was marked for

25      purposes of identification.)



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 33 of 85
                                                                       Page 33


 1      BY MR. SEALEY:

 2                 Q.     I am going to hand this to you,

 3      sir, if you wouldn't mind.

 4                 A.     Thank you.    I am going to move

 5      this glass so I don't break anything.

 6                 Q.     Oh, sure.

 7                 A.     Especially not on tape.

 8                 Q.     Okay.    No getting out of that one.

 9      Okay.   Those were documents that were produced

10      to us in this case.        And first of all, I guess,

11      have you seen those documents before?

12                 A.     Yes, sir.

13               Q.      Okay.    I know you haven't had a

14      chance to thumb through all eight hundred and

15      fifty-five pages.         But based on your quick

16      review, do those appear to be true and accurate

17      copies of what was provided to us by your

18      counsel?

19                 A.     Yes, these are documents that we

20      have disclosed that we refer to as the cash

21      receipt journals.

22               Q.      Okay, you just answered my next

23      question.       And as you may or may not be aware,

24      these documents have never been produced in

25      litigation before, so I just want to ask you a



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 34 of 85
                                                                       Page 34


 1      little bit more about them, at least that I am

 2      aware of.     Where were these documents

 3      uncovered?

 4               A.     Okay.   To my knowledge, all of

 5      these documents were discovered in the cage,

 6      but there were copies of a portion of these

 7      documents where I got -- when I -- when I first

 8      got there, and I cannot trace exactly where

 9      they got that portion of the cash receipt

10      journals and made copies of them.

11               Q.    I am not sure I follow.       So these

12      were in the cage, but they had never before

13      been seen or looked at?

14               A.     Okay.   When I got to Orton, they

15      had a portion of the cash receipt journals.

16               Q.    Okay.

17               A.     When I went in the cage, as I

18      disclosed to you earlier --

19               Q.    Yeah.

20               A.     And I know the date because I kind

21      of was surprised to find the documents, so I

22      said I had better keep track of how this

23      happened.

24               Q.    Okay.

25               A.     It was August 29th of 2018.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 35 of 85
                                                                       Page 35


 1               Q.    Okay.

 2               A.    That was the day I described that

 3      I went in and I looked at all the documents.          I

 4      found additional years of the cash receipt

 5      journals.

 6               Q.    Okay.    So you personally found

 7      these?

 8               A.    Right.

 9               Q.    Okay.    You mentioned years --

10               A.    So those particular ones came from

11      the cage.

12               Q.    Okay.    You reference some other

13      cash receipt journals that you knew to have

14      existed before then for certain years.         What

15      years were those?

16               A.    I can't -- I know the span of

17      years, but I can't remember which years were

18      there when I got there and which years I found.

19               Q.    What is the span of years that

20      exists for these cash receipt journals?

21               A.    They run from 1963 --

22               Q.    Okay.

23               A.    And now I am having a memory

24      lapse, I believe 1985.

25               Q.    Okay.    And to the best of your



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 36 of 85
                                                                       Page 36


 1      knowledge, these were documents that were made

 2      at or around the time that this business was

 3      conducted?

 4               A.    They were handwritten.        They were

 5      dated.

 6               Q.    Okay.

 7               A.    I would be assuming, you know, if

 8      that's --

 9               Q.    That's the case?

10               A.    Yeah.

11               Q.    Do you know who was responsible

12      for keeping those cash receipt journals?

13               A.    No.

14               Q.    Okay.   Do you know if it was a --

15      not necessarily by name, but was it somebody in

16      the accounting department?       Was it a general

17      manager, or you just don't know?

18               A.    I would be -- I would be assuming,

19      so --

20               Q.    Okay, fair enough.      A safe

21      assumption that they were made by somebody who

22      had specific knowledge of the transactions that

23      were taking place?

24                     MS. DRAYTON:     Objection.

25                     THE WITNESS:     That's a reasonable



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 37 of 85
                                                                       Page 37


 1      conclusion.

 2      BY MR. SEALEY:

 3               Q.    To the best of your knowledge,

 4      they were -- they were kept in the ordinary

 5      course of business?

 6               A.    To the best of my knowledge.

 7               Q.    Okay.   Are there any more

 8      documents like this that you are aware of that

 9      have been found but have not yet been produced?

10               A.    No.

11               Q.    There are documents, though, based

12      on your belief because we were produced

13      documents I believe in 1973 or '74 that go all

14      the way back to 1963, you believe?

15               A.    Can you please repeat your

16      question?

17               Q.    Sure.   The documents that I put in

18      front of you -- and I think you can probably

19      see there at the top the first month and year,

20      which is -- I am sorry, I don't have that in

21      front of me.    Can you read that to us?

22               A.    1974.

23               Q.    Okay.   So it's your testimony that

24      there are documents from -- like these that go

25      from 1963 until 1974?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 38 of 85
                                                                       Page 38


 1               A.    Yes.

 2               Q.    Okay.   But based on your knowledge

 3      outside of what is sitting there in front of

 4      you that spans from 1974 until approximately

 5      1985 and then what goes from 1963 to 1974 that

 6      we have not seen, there are no other cash

 7      receipt ledgers?

 8               A.    That is correct.

 9               Q.    So what would you say is the

10      information that's contained in those cash

11      receipt journals?

12               A.    Generally, it tends to be the

13      date, the name of what appears to be a

14      distributor or a reseller, and then some amount

15      of -- of money.     That's the general nature.

16               Q.    Okay.   Are those cash receipt

17      journals still kept in the regular course of

18      business today?

19               A.    No, sir.

20               Q.    In a much more advanced form, I am

21      sure?

22               A.    We have computers.

23               Q.    Do you know why the cutoff in

24      1985?   Did the system become automated or --

25               A.    I would be speculating.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 39 of 85
                                                                       Page 39


 1                 Q.   Okay.   So it's your belief that

 2      these cash receipt journals reflect

 3      distributors or resellers of Orton pyrometric

 4      cones, correct?

 5                 A.   That seems like a reasonable

 6      assumption to me.

 7                 Q.   Do you know if the information

 8      came -- strike that.       Do you know if the

 9      information contained in those cash receipt

10      journals is exhaustive?

11                      MS. DRAYTON:    Objection, form.

12                      THE WITNESS:    I can't verify that.      I

13      have no way of knowing that.

14      BY MR. SEALEY:

15               Q.     Okay.   Is there anyone who does or

16      who would?

17                 A.   I don't believe so.

18               Q.     And certainly you don't know the

19      particulars of any of those transactions

20      contained in those cash receipt journals,

21      correct?

22                 A.   No, sir.

23               Q.     Okay.   Is there anyone who would?

24                 A.   No, sir.

25               Q.     And I should ask a better



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 40 of 85
                                                                       Page 40


 1      question, is there anyone from Orton who would

 2      know the particulars of those transactions?

 3               A.    And I should have said not to my

 4      knowledge.    It's possible there could be, but

 5      not to my knowledge.

 6               Q.    Okay.   You don't know of some

 7      accountant from 1976 that is still around who

 8      was keeping those journals?       Let's put it that

 9      way.

10               A.    No, sir.

11               Q.    Okay.   Have you had a chance to

12      review the entries in those cash receipt

13      journals?

14               A.    Not in totality.

15               Q.    Okay.   Are you aware that there

16      are entries in those cash receipt journals that

17      reflect the sale of Orton pyrometric cones to

18      Ceramics By Stu-Doodle?

19               A.    Yes, sir.

20               Q.    Are you aware that there has been

21      testimony provided in the case we are here for

22      today, the case of Karen Cahoon, that Ceramics

23      By Stu-Doodle is located in Elizabeth City,

24      North Carolina?

25               A.    I am not aware of that testimony,



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 41 of 85
                                                                       Page 41


 1      no.

 2               Q.    I will represent to you based on

 3      the testimony of Karen Cahoon that there is a

 4      ceramics -- there was a ceramics supply store

 5      in Elizabeth City, North Carolina, by the name

 6      of Ceramics By Stu-Doodle.       Are you aware of

 7      any other Ceramics By Stu-Doodle distributors

 8      or resalers that Orton supplied cones to?

 9               A.    Please repeat the question.

10               Q.    Sure.   Are you aware of any other

11      suppliers or resellers of Orton pyrometric

12      cones by the name Ceramics By Stu-Doodle other

13      than the one that's been identified in this

14      case in Elizabeth City, North Carolina?

15               A.    The only reference I know to

16      Stu-Doodle is in these journals, these cash

17      receipt journals that have been disclosed and

18      appear to be here in front of me.        I know of no

19      other.

20               Q.    So you have no information or

21      testimony to contradict the assertion by Karen

22      Cahoon that she and her mother purchased Orton

23      pyrometric cones from Ceramics By Stu-Doodle in

24      Elizabeth City, North Carolina?

25               A.    I am sorry, can you repeat the



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 42 of 85
                                                                       Page 42


 1      question?

 2                     MR. SEALEY:     Can you read that back,

 3      please?

 4                     (Question read.)

 5                     MS. DRAYTON:     Objection to form,

 6      lacks foundation.

 7                     THE WITNESS:     No.

 8                     (Thereupon, Plaintiff's Exhibit

 9      No. 3, a document titled Affidavit, was marked for

10      purposes of identification.)

11      BY MR. SEALEY:

12                Q.   I am going to hand that to you,

13      sir.   Mr. Lawson, if you wouldn't mind just

14      taking a peek at that document.        Have you ever

15      seen that document before?

16                A.   I don't recall seeing this

17      document.

18                Q.   Okay.   And I will represent to

19      you, that's an affidavit that's been presented

20      to us in this case of a former employee of

21      Ceramics By Stu-Doodle in Elizabeth City, North

22      Carolina.

23                     And if you would go down to

24      paragraph four there, it says Ceramics By

25      Stu-Doodle sold Orton pyrometric cones which



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 43 of 85
                                                                       Page 43


 1      were purchased directly from Orton on a regular

 2      and continuous basis during my employment.          Did

 3      I read that correctly?

 4               A.    Yes.

 5               Q.    Okay.   And paragraph two says I

 6      was employed by Ceramics By Stu-Doodle from

 7      approximately 1974 to 1984.       Did I read that

 8      correctly?

 9               A.    Yes.

10               Q.    Do you have any information or

11      testimony that would contradict the assertions

12      made by Elaine Garrett in this affidavit?

13               A.    If I am following the logic of

14      this document correctly, the cash receipt

15      journals indicate that we only sold cones to

16      Stu-Doodle from 1978 through 1980.        So I think

17      that could be interpreted as contradicting

18      this.   But there is a lot of interpretation, so

19      I am not -- I am not a lawyer, so I don't know.

20               Q.    Okay, fair enough.      Well, you

21      would agree with me that the evidence in the

22      cash receipt journals corroborates at least for

23      some period of time the sale of Orton

24      pyrometric cones to Ceramics By Stu-Doodle in

25      Elizabeth City, North Carolina, correct?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 44 of 85
                                                                       Page 44


 1                     MS. DRAYTON:     Objection to form,

 2      unlimited as to time or scope.

 3                     THE WITNESS:     Okay.   I would point

 4      out that the cash receipt journals only indicate

 5      the receipt of money and also that we sold other

 6      products besides pyrometric cones.        So I don't

 7      think you can from the cash receipt journal

 8      conclude which products were paid for.

 9      BY MR. SEALEY:

10               Q.    Okay.   What other --

11               A.    Or services.     So I can't say based

12      on my interpretation of the information that's

13      available.    Was that clear?

14               Q.    Not really, but we will get into

15      that.

16               A.    Okay.

17               Q.    You would agree with me that those

18      cash receipt journals reflect the sale of

19      ceramics -- reflect the sale of goods to

20      Ceramics By Stu-Doodle in Elizabeth City, North

21      Carolina?

22               A.    Goods or services, yes.

23               Q.    And the only other good or service

24      that Orton provided was, as you have talked

25      about a little bit earlier, materials testing



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 45 of 85
                                                                       Page 45


 1      or equipment to conduct materials testing?

 2                A.   Materials testing and the

 3      instruments, but the description of the three

 4      businesses did not cover our entire product

 5      line.

 6                Q.   What other products does Orton

 7      sell?

 8                A.   And our product line at that time,

 9      we had additional products that we do not have

10      now.

11                Q.   Which were what?

12                A.   Okay.   So what you referred to as

13      the cone business we refer to as products for

14      firing.

15                Q.   Okay.

16                A.   So products that we have sold and

17      some of which we presently still sell within

18      that business include things like gloves,

19      goggles, kiln vents which draw air out of a

20      cooling kiln.

21                Q.   Okay.

22                A.   What is broadly referred to as

23      kiln furniture --

24                Q.   Okay.

25                A.   -- to position support for a



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 46 of 85
                                                                       Page 46


 1      variety of products being fired in a kiln.

 2               Q.    Okay.

 3               A.    So I cannot tell from these dollar

 4      amounts what was being purchased.

 5               Q.    Are you aware if Ceramics By

 6      Stu-Doodle in Elizabeth City, North Carolina,

 7      ever purchased gloves, products, kiln, or kiln

 8      furniture?

 9               A.    No, I am not.

10               Q.    Okay.   And I believe you were

11      trying to follow the logic of the affidavit.

12      Do you see anything in Elaine Garrett's

13      affidavit that references the purchase of

14      gloves, goggles, kiln vents, or kiln furniture?

15               A.    No, I do not.

16               Q.    Okay.   In fact, the only thing

17      referenced in Elaine Garrett's affidavit are

18      Orton pyrometric cones, correct, paragraph

19      four?

20               A.    That's all I see here on this

21      document.

22               Q.    Does Orton advertise nationally?

23                     MS. DRAYTON:     Objection to form and

24      limited as to time or scope.       You can answer.

25                     THE WITNESS:     Okay.   Orton primarily



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 47 of 85
                                                                       Page 47


 1      has advertised -- had print advertisement in

 2      industry publications.

 3      BY MR. SEALEY:

 4                Q.   You say they always have, to the

 5      best of your knowledge?

 6                     MS. DRAYTON:     Objection to form.

 7                     THE WITNESS:     Yeah, I can't say

 8      always, but...

 9      BY MR. SEALEY:

10                Q.   From 1970 -- strike that.       From

11      1963 to the present, would that be true?

12                A.   I don't know if it's been every

13      year, but directionally, yes.

14                Q.   Does Orton limit their sales to

15      certain geographic regions or will they sell

16      anywhere?

17                     MS. DRAYTON:     Objection as to time

18      period and limited scope.

19                     THE WITNESS:     I am not aware of us

20      excluding selling to any particular geographic

21      region.

22      BY MR. SEALEY:

23                Q.   And is that true dating back until

24      1963, to the best of your knowledge?

25                A.   To the best of my knowledge.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 48 of 85
                                                                       Page 48


 1               Q.    Okay.   Orton understands that they

 2      are not always selling to end users, correct;

 3      that you would be selling to resellers or

 4      distributors who would then be selling to end

 5      users, fair?

 6               A.    I would classify our model as a

 7      business to business model in that we sell

 8      through distribution.

 9               Q.    Okay.   Has that always been the

10      case?

11               A.    It has always been the primary

12      business model.     But in previous depositions

13      Gary Childress, the previous general manager we

14      have discussed before --

15               Q.    Sure.

16               A.    -- has said there have been

17      incidents of a local person stopping by and

18      picking up cones and paying for them at our

19      only location here in the Columbus -- greater

20      Columbus area.

21               Q.    Fair enough, fair enough.

22               A.    So I can't say a hundred percent

23      of the time every single item that's been sold

24      has gone through distribution, but that's our

25      primary business model.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 49 of 85
                                                                       Page 49


 1               Q.     So the expectation is that Orton

 2      would sell to a company like Stu-Doodle for

 3      customers to come in and buy their product; is

 4      that fair?

 5               A.     To me, when you say a company like

 6      Stu-Doodle, that's kind of a broad statement.

 7               Q.     A ceramics supply store?

 8               A.     I believe we sell through

 9      industrial distributors as well that I would

10      not classify as a ceramics supply store.         So I

11      -- I think that's too broad of a statement.

12               Q.    But Orton did sell products to

13      ceramics supply stores --

14               A.     Certainly.

15               Q.    -- with the expectation that

16      customers could come purchase their products

17      from those ceramics supply stores?

18               A.     That is correct.

19               Q.    And, in fact, your website lists

20      two or three at least, I believe, distributors

21      presently in the state of North Carolina; is

22      that correct?

23               A.     I believe there are three at the

24      present time.

25               Q.    Do you know how long those three



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 50 of 85
                                                                       Page 50


 1      companies have been distributors for Orton?

 2               A.    To my recall of our documents, the

 3      earliest one was enlisted as a distributor or a

 4      reseller in 1999 of the three.

 5               Q.    Okay.   You said '99, correct?

 6               A.    That is correct, 1999.

 7               Q.    Okay.   One more thing to show you,

 8      I think, I promise.

 9                     (Thereupon, Plaintiff's Exhibit

10      No. 4, a four-page document titled Supplemental

11      Affidavit of Gary Childress in Support of

12      Defendant Edward Orton Jr. Ceramic Foundation's

13      Motion to Dismiss Plaintiff's First Amended

14      Complaint, was marked for purposes of

15      identification.)

16      BY MR. SEALEY:

17               Q.    Sir, I have just handed you what's

18      been marked as Plaintiff's Exhibit 4.         Have you

19      seen that document before?

20               A.    Please give me a minute to review

21      it --

22               Q.    Sure.

23               A.    -- so I can --

24               Q.    Take your time.

25               A.    Okay.   Honestly, because I have



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 51 of 85
                                                                       Page 51


 1      reviewed a lot of documents, I can't recall

 2      whether I looked at this exact one.         I mean,

 3      I --

 4               Q.    Fair enough.     Well, this was

 5      provided to us by your attorneys.        You have now

 6      had just a minute to review it, so I -- and you

 7      don't recall if you have seen it before or not.

 8      But what I would ask you to do is flip to -- it

 9      says, I believe, page three of four.

10                     And if you go to paragraph

11      eighteen, it says the foundation does not have

12      any record of sales from 1974 to 2006 to

13      Ceramics By Stu-Doodle located in Elizabeth

14      City, North Carolina.      You would agree with me,

15      sir, that based on your testimony today and the

16      documents that have subsequently been provided

17      that this information is no longer accurate?

18               A.    It is not accurate due to my

19      disclosure of the additional documents I

20      discovered on August 29th --

21               Q.    Right.

22               A.    -- 2018.

23               Q.    I am not calling Gary a liar.

24               A.    Right.

25               Q.    I am saying based on --



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 52 of 85
                                                                       Page 52


 1               A.    I just wanted to clarify that, I

 2      believe it was accurate at that point in time.

 3               Q.    It was based on his belief, but we

 4      now know this to be inaccurate?

 5               A.    Yes.

 6               Q.    All right.    And the very next

 7      paragraph, he just -- we kind of change the

 8      name.   It says the foundation does not have any

 9      record of sales from 1974 to 2006 to Stu-Doodle

10      located in Elizabeth City, North Carolina.          The

11      allegations were that it was a company that

12      by -- went by one or both names.        But we know

13      at the very least his assertions that the

14      foundation did not have any records of sales to

15      Ceramics By Stu-Doodle or by Stu-Doodle in

16      Elizabeth City, North Carolina, is no longer

17      accurate; is that fair?

18               A.    Please repeat the question.

19               Q.    That was a horrible question.

20               A.    It rambled a little bit.

21               Q.    Yeah, it really was.      We know now

22      based on your findings in August of last year

23      that the statements made by Gary in paragraphs

24      18 and 19 of his affidavit are no longer

25      accurate; is that fair?



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 53 of 85
                                                                       Page 53


 1                A.   No, I don't think it is because

 2      these time frames are different than the time

 3      frames that we have new information about.          So

 4      to say these were wholly inaccurate looking at

 5      it as an engineer would not -- there is certain

 6      parts of this time period where what he said is

 7      still true.

 8                Q.   Okay.

 9                A.   Did I make that clear?

10                Q.   I understand what you are saying,

11      but I think there is just a little disconnect

12      because it says you do not have any record of

13      sales during that, oh, thirty-two year time

14      period.   And, in fact, as we uncovered today

15      you do, in fact, have record of sales for some

16      period of time at least between 1974 and 2006,

17      fair?

18                A.   We have new information that

19      contradicts that statement regarding three

20      years of that time frame that he refers to.

21                Q.   Okay.   Okay, I --

22                A.   Not the totality of --

23                Q.   Fair enough.     There are records.

24      You are saying we don't have records somewhere

25      from 1974 and we don't have records somewhere



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 54 of 85
                                                                       Page 54


 1      from 1990, but we certainly have records for

 2      some of those years that reflect sales to

 3      Ceramics By Stu-Doodle in Elizabeth City, North

 4      Carolina, correct?

 5                A.   I wouldn't say we don't have

 6      records.    We do have records, but they do not

 7      contain reference to Stu-Doodle over much of

 8      those years.

 9                Q.   Okay.    I would disagree with your

10      assertion that the documents only reflect sales

11      from 1970 to '80.      The documents obviously

12      speak for themselves.      We can go over that in a

13      minute.

14                     Turning your attention to

15      paragraph twenty-two.      The foundation does not

16      have record of any reseller or distributor

17      located in North Carolina until 1991, well

18      after the foundation stopped packaging

19      pyrometric cones with vermiculite in 1983.

20                     You would agree with me that based

21      on your findings in August of last year that

22      that statement in paragraph twenty-two is

23      inaccurate?

24                     MS. DRAYTON:     Objection to the form.

25                     THE WITNESS:     I think I can agree



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 55 of 85
                                                                       Page 55


 1      that that one is inaccurate based on new

 2      information that we found.

 3                     MR. SEALEY:     Can we go off the record

 4      for a minute?

 5                     THE VIDEOGRAPHER:      Off the record,

 6      11:03.

 7                     (Thereupon, an off-the-record

 8      discussion was had.)

 9                     THE VIDEOGRAPHER:      We are back on the

10      record at 11:05.

11      BY MR. SEALEY:

12               Q.    Okay.    Sorry, Mr. Lawson, we just

13      went off the record there for a second.         But

14      you would agree with me that entries in these

15      cash receipts journals reflect sales to

16      Ceramics by Stu-Doodle in 1977 -- from 1977

17      through 1980, correct?

18               A.    Okay.    My recollection -- I am

19      sorry, my recollection was '78 to '80.

20               Q.    Fair enough.

21               A.    But --

22               Q.    And as we have established --

23               A.    -- there are a lot of dates

24      involved in this, so --

25               Q.    Fair enough.     You probably thought



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 56 of 85
                                                                       Page 56


 1      I was going to quiz you on the corporate

 2      history.      The -- and we can agree that to your

 3      knowledge, these cash receipt journals are not

 4      exhaustive of sales made by Orton during that

 5      period of time?

 6                      MS. DRAYTON:    Objection to form,

 7      objection as to time scope.

 8                      THE WITNESS:    I would be speculating

 9      totally on that, so...

10      BY MR. SEALEY:

11               Q.     Okay.   You have no knowledge one

12      way or another?

13               A.      No.

14               Q.     Have you had an opportunity to

15      review a report prepared by MBA Scientific

16      Consultants in this case?

17               A.      MBA Scientific Consultants?     I

18      don't recall anything like that.

19               Q.     Are you aware that Karen Cahoon

20      located approximately eighteen boxes of Orton

21      cones that were still in her possession from

22      her mother in this case?

23               A.      I don't know if it was eighteen.

24      I have been made aware that there are some

25      boxes.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 57 of 85
                                                                       Page 57


 1               Q.    And you are aware that those boxes

 2      were sent out for testing, and at least some of

 3      those boxes were shown to have cones that were

 4      packaged in vermiculite?

 5                     MS. DRAYTON:     Objection to form.

 6                     THE WITNESS:     I have been told that

 7      some of the boxes -- I don't have firsthand

 8      knowledge, but I have been told some of the boxes

 9      have vermiculite packaging.

10      BY MR. SEALEY:

11               Q.    Okay.   What we know then based on

12      the information that's available and in front

13      of us is that Orton sold products to Ceramics

14      By Stu-Doodle in Elizabeth City, North

15      Carolina, at some period of time between 1974

16      and 1983; is that fair?

17                     MS. DRAYTON:     Objection to the form,

18      objection to the scope, time period,

19      mischaracterizes testimony, evidence.

20                     THE WITNESS:     To my knowledge and

21      memory, the time period was 1978 to 1980, and the

22      cash journals indicate that we received some

23      payment from Stu-Doodle.

24      BY MR. SEALEY:

25               Q.    And I am not talking only about



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 58 of 85
                                                                       Page 58


 1      your cash receipt journals.       You -- Orton has

 2      provided us evidence that from at least 1977

 3      until 1980 that they sold products to Ceramics

 4      By Stu-Doodle located in Elizabeth City, North

 5      Carolina, correct?

 6                      MS. DRAYTON:    Objection to the form,

 7      lack of foundation, object to the time period.

 8                      THE WITNESS:    Okay.   So I am not

 9      trying to be argumentative, but I think you keep

10      saying 1977 to '78, 1978 -- and my recollection,

11      and as I said, there is a lot of dates, it was

12      1978 to 1980.

13      BY MR. SEALEY:

14               Q.     Okay.   I will represent to you

15      that the document Bates stamped Orton 0474

16      states receipts journal November 1977 and on

17      line eight reads Ceramics By Stu-Doodle.

18               A.     All right.   Well, I am not looking

19      at that.      But if that's -- if that's what it

20      says, then I would say yes, your statement of

21      1977 to 1980 appears to be --

22               Q.     And so we have got --

23               A.     -- representative of what's in the

24      journals.

25               Q.     Okay.   So we have got cash receipt



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 59 of 85
                                                                       Page 59


 1      journals that represent sales from at least '77

 2      to 1980 to Ceramics By Stu-Doodle in Elizabeth

 3      City, North Carolina, correct?

 4                     MS. DRAYTON:     Objection to the form.

 5                     THE WITNESS:     I am sorry, will you

 6      repeat the question?

 7                     MR. SEALEY:     Can you please read that

 8      back, Monica?

 9                     (Question read.)

10                     THE WITNESS:     I don't believe the

11      cash journals have the documentation of the city.

12      But in terms of the dates and receipt of monies, I

13      would agree with that.

14      BY MR. SEALEY:

15               Q.    Okay.   And you are not aware of

16      any other Ceramics By Stu-Doodle --

17               A.    No, I am not.

18               Q.    Okay.

19               A.    I am just trying to be very

20      specific about what you are saying is in the

21      journal.

22               Q.    Fair enough.     And you are not

23      aware of any other Ceramics By Stu-Doodle?

24               A.    No.

25               Q.    Okay.   And we also have an



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 60 of 85
                                                                       Page 60


 1      affidavit prepared by Elaine Garrett that she

 2      can recall Ceramics By Stu-Doodle purchasing

 3      Orton pyrometric cones directly from Orton from

 4      at least the time period of 1974 to 1984,

 5      correct?

 6               A.    That's what her affidavit says.

 7               Q.    Okay.   And as you have already

 8      indicated, you don't know one way or the other

 9      whether these cash receipt journals are

10      exhaustive, correct?

11                     MS. DRAYTON:     Objection, objection to

12      form, mischaracterizes and misstates testimony.

13      BY MR. SEALEY:

14               Q.    You don't know one way or the

15      other?

16               A.    I would agree that I don't think

17      there is any way I could know.

18               Q.    Fair enough.     There is no way

19      anyone could know?

20                     MS. DRAYTON:     Objection to form,

21      lacks foundation.

22                     THE WITNESS:     I am not aware of

23      anyone who does know.

24      BY MR. SEALEY:

25               Q.    Okay.   And I will represent to you



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 61 of 85
                                                                       Page 61


 1      that in her deposition, Karen Cahoon testified

 2      that she and her mother regularly went to

 3      Ceramics By Stu-Doodle in Elizabeth City, North

 4      Carolina, to purchase Orton pyrometric cones.

 5      Based on that representation and based on the

 6      information that we have available to us, you

 7      would agree with me that for at least a period

 8      of time from the 1970s until the early 1980s,

 9      Orton repeatedly sold pyrometric cones packaged

10      in vermiculite to ceramic by Stu-Doodle?

11                     MS. DRAYTON:     Objection to the form,

12      objection to time and scope, and

13      mischaracterization of facts not in evidence.

14                     THE WITNESS:     I am sorry, will you

15      repeat the question?      I am trying to answer the

16      best I can.

17                     MR. SEALEY:     Can you read it back?

18                     (Question read.)

19                     MS. DRAYTON:     The same objections,

20      form, mischaracterization, evidence, testimony.

21                     THE WITNESS:     I think the only thing

22      that I can know is that we received payment from

23      Stu-Doodle from 1977 to 1980.       Beyond that, I

24      don't think I can credit or discredit anything.

25      BY MR. SEALEY:



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 62 of 85
                                                                       Page 62


 1                 Q.   Okay.   So you --

 2                 A.   That's all I know.     I mean --

 3                 Q.   That's fair.    So you have no

 4      information contradictory to Elaine Garrett's

 5      assertion that what was being purchased was, in

 6      fact, Orton pyrometric cones?

 7                      MS. DRAYTON:    Objection to form.

 8                      THE WITNESS:    I don't feel that I --

 9      that I know.

10      BY MR. SEALEY:

11               Q.     And there is no one who would,

12      correct?

13                 A.   I am not aware of anyone that

14      knows.

15               Q.     And likewise, you have no evidence

16      contradictory to Karen Cahoon's testimony that

17      she and her mother would go purchase Orton

18      pyrometric cones on a regular basis from

19      Ceramics By Stu-Doodle in Elizabeth City, North

20      Carolina, correct?

21                 A.   I would totally be speculating.

22               Q.     You are not aware of anybody who

23      would have information contradictory to that,

24      correct?

25                      MS. DRAYTON:    Objection to form.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 63 of 85
                                                                       Page 63


 1                     THE WITNESS:     I am not aware of

 2      anyone that would know anything about what they

 3      did.

 4      BY MR. SEALEY:

 5               Q.    In fact, the only information that

 6      Orton has are these cash receipt journals which

 7      appear to corroborate that at least there were

 8      sales of something to Ceramics By Stu-Doodle in

 9      Elizabeth City, North Carolina?

10                     MS. DRAYTON:     Objection as to form,

11      the scope, unlimited scope.

12                     THE WITNESS:     That's the only

13      documentation I am aware of that we have.

14      BY MR. SEALEY:

15               Q.    And that seems to corroborate the

16      other facts that are in evidence; is that fair?

17                     MS. DRAYTON:     Objection, the form,

18      foundation.

19                     THE WITNESS:     I would ask you to give

20      me a more specific question.       I don't even know

21      what you are asking me to agree to, honestly.

22      BY MR. SEALEY:

23               Q.    Okay.   The only documentation that

24      Orton has in its possession are these cash

25      receipt journals which appear to corroborate at



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 64 of 85
                                                                       Page 64


 1      least in some part the testimony of Elaine

 2      Garrett and the testimony of Karen Cahoon that

 3      they purchased products supplied by Orton from

 4      Ceramics By Stu-Doodle in Elizabeth City, North

 5      Carolina?

 6                      MS. DRAYTON:    Objection as to form,

 7      objection as to scope and time.

 8                      THE WITNESS:    All right.    I am sorry,

 9      would you please repeat the question?         Because

10      these questions change slightly, and I want to

11      make sure I understand.

12                      (Question read.)

13                      MS. DRAYTON:    The same objection.

14                      THE WITNESS:    I don't know that I can

15      say anything beyond the fact that the journals

16      indicate that we received money from Stu-Doodle

17      from 1977 now, you have corrected me, I am

18      accepting that based on what you said, to 1980.

19      And I think me going beyond that, I have no idea

20      what actually happened.

21      BY MR. SEALEY:

22               Q.     And there isn't anyone who

23      would --

24                 A.   I am not aware of anybody that

25      would know that, other than this that you have



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 65 of 85
                                                                       Page 65


 1      put in front of me.

 2                 Q.   You are not aware of anybody from

 3      Orton who would have any information

 4      contradictory to that?

 5                 A.   No.

 6                      MR. SEALEY:    Mr. Lawson, that's all

 7      the questions I have for you.       Thank you for your

 8      time, sir.

 9                      MS. DRAYTON:    I am going to ask you

10      just a couple, Mr. Lawson, just to clarify.

11                      THE WITNESS:    Okay.

12                         DIRECT EXAMINATION

13      BY MS. DRAYTON:

14               Q.     The ledgers and journals that we

15      have been talking about I believe in Exhibit 2

16      reflect specific dates of, for example, each

17      month of years consecutively through, I

18      believe, from 1974 until 1985 maybe; is that

19      correct?

20                 A.   I believe that's correct.

21               Q.     Okay.   And they actually list the

22      date, the month, and the year in terms of each

23      sale that was made on, for example,

24      January 5th, 1975?

25                 A.   I believe that's correct.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 66 of 85
                                                                       Page 66


 1               Q.    And I said each sale, but the

 2      receipt of monies for each particular day; is

 3      that correct?

 4               A.    Right.

 5               Q.    Okay.    And you don't have any

 6      information or reason to believe that the

 7      foundation would have received funds from any

 8      person or any company that was not reflected in

 9      those ledgers for those days and years; is that

10      accurate?

11                     MR. SEALEY:     Objection to form,

12      foundation.

13                     THE WITNESS:     We have no

14      documentation or indication that there were

15      additional monies received.

16      BY MS. DRAYTON:

17               Q.    Outside of what was reflected on

18      each day of each month of each year from 1974

19      until 1985; is that accurate?

20               A.    Yes, I believe that's accurate.

21               Q.    I just wanted to clarify another

22      date.   We have been talking about a lot of

23      different dates.

24               A.    All right, thank you.      I am open

25      to that.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 67 of 85
                                                                       Page 67


 1               Q.    Sure.   And there were

 2      references -- I believe you referenced a

 3      distributor in North Carolina beginning in

 4      1999.   Is it possible that there was a

 5      distributor in 1991 in North Carolina?

 6               A.    Okay.   Yes, that's highly possible

 7      that I did not remember that date accurately.

 8               Q.    Specific date?

 9               A.    I am sure it was in the '90s.        It

10      may have been 1991 instead of 1999.

11                     MS. DRAYTON:     Thank you, sir.     That's

12      all I have.

13                     THE WITNESS:     All right.    Thank you

14      for clarifying that.

15                         RECROSS-EXAMINATION

16      BY MR. SEALEY:

17               Q.    Just one quick follow-up on Amy's

18      question there for you.      As you pointed out,

19      Orton has no documentation of any additional

20      monies received by any customers not reflected

21      in these cash receipt journals, correct?

22               A.    That is correct.

23               Q.    But that's not to say that there

24      couldn't be -- there couldn't have been more

25      transactions, you just haven't found any



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 68 of 85
                                                                       Page 68


 1      documentation that would speak to those; is

 2      that fair?

 3                     MS. DRAYTON:     Objection as to form,

 4      foundation, scope.

 5                     THE WITNESS:     Okay.   So it feels -- I

 6      think you are asking me to -- can you please

 7      repeat that question?      Because we are talking

 8      about whether documents that don't exist may or

 9      may not exist.     I need some clarification.

10      BY MR. SEALEY:

11               Q.    Well, I think what we are trying

12      to establish here is just because there is not

13      information in these documents that Ceramics By

14      Stu-Doodle didn't send you money in let's say

15      1974, that doesn't mean it didn't happen,

16      correct, it's just not reflected in these cash

17      receipt journals?

18                     MS. DRAYTON:     Objection to form.

19                     THE WITNESS:     I think you are asking

20      me to speculate on a hypothetical, and I really

21      feel like I would be speculating.

22      BY MR. SEALEY:

23               Q.    Well, because you just don't know,

24      correct?

25                     MS. DRAYTON:     Objection to the form.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 69 of 85
                                                                       Page 69


 1      BY MR. SEALEY:

 2               Q.    You have no firsthand knowledge,

 3      as we have established?

 4               A.    I want to answer questions.       So

 5      please repeat a question to me, and I will try

 6      to answer it.

 7               Q.    The cash receipt journals that you

 8      provided to us today, there are no entries for

 9      Ceramics By Stu-Doodle for, say, 1974?

10               A.    Not to my knowledge.

11               Q.    Okay.

12               A.    And it has not been disclosed by

13      anyone that there is.

14               Q.    It has not been disclosed by Orton

15      that there was, correct?

16               A.    Well, it hasn't been disclosed by

17      you, either, in this discussion.

18               Q.    Well, have you read the affidavit

19      of Elaine Garrett that says that they were

20      purchasing Orton cones from at least 1974 to

21      1984?

22               A.    That's what this piece of paper

23      right in front of me says.

24               Q.    And my question to you, sir, is

25      you have no evidence that's contradictory to



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 70 of 85
                                                                       Page 70


 1      that; is that fair?

 2                     MS. DRAYTON:     Objection to form,

 3      mischaracterizes testimony.

 4                     THE WITNESS:     I don't believe we have

 5      any evidence that relates to it beyond the years

 6      1977 to 1980.

 7      BY MR. SEALEY:

 8               Q.    Right.    The only evidence that you

 9      have, in fact, corroborates sales to Ceramics

10      By Stu-Doodle from 1970 to 1980, correct?

11                     MS. DRAYTON:     Objection to the form.

12                     THE WITNESS:     '70 to '80?    No.

13      BY MR. SEALEY:

14               Q.    '77 to 1980.

15               A.    '77 to 1980, I think we are in

16      agreement on that, thank you.

17               Q.    And my question is just because

18      these cash receipt journals don't reflect a

19      sale in, say, 1974 to Ceramics By Stu-Doodle,

20      as you have already indicated, that doesn't

21      mean it doesn't happen -- it didn't happen, we

22      just don't know?

23                     MS. DRAYTON:     Objection to form,

24      mis --

25                     THE WITNESS:     I don't believe I have



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 71 of 85
                                                                       Page 71


 1      indicated that.

 2                      MS. DRAYTON:    Mischaracterizes

 3      testimony.

 4                      THE WITNESS:    I don't recall

 5      indicating that.

 6      BY MR. SEALEY:

 7                Q.    These cash receipt journals marked

 8      as Exhibit 2, you don't know if they are

 9      exhaustive, correct?

10                     MS. DRAYTON:     Objection to form.

11                     THE WITNESS:     As I think we have

12      discussed before, I don't think there is any way I

13      could know anything conclusively that happened in

14      a time and a place where I wasn't there.

15      BY MR. SEALEY:

16                Q.   That's fair.     And so my question

17      to you, sir, is just because these cash receipt

18      journals may not reflect a transaction that

19      took place in 1974, that doesn't mean it didn't

20      happen?

21                     MS. DRAYTON:     Objection to the form,

22      mischaracterizes.

23                     THE WITNESS:     Once again, I feel like

24      the question is trying to get me to endorse a

25      hypothetical.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 72 of 85
                                                                       Page 72


 1      BY MR. SEALEY:

 2               Q.    That's exactly what we are doing,

 3      sir.

 4               A.    And I am not used to this kind of

 5      language as a nonlawyer, so I am a little bit

 6      torn about how to be most straightforward in

 7      answering your question.

 8               Q.    Well, you could just answer the

 9      hypothetical.

10               A.    I mean, anything could have

11      happened and not be in that document, but that

12      doesn't lead me to any conclusion.        But as I

13      understand the language as a layman, I will say

14      things could happen that are not in that

15      notebook.

16               Q.    Okay.   Including sales to Ceramics

17      By Stu-Doodle in Elizabeth City, North

18      Carolina?

19               A.    I think that would be speculation

20      on my part to -- to start to talk about the

21      probability of a -- of something that I have no

22      knowledge of.

23                     MR. SEALEY:     Okay, fair enough.

24      That's all the questions I have.

25                     MS. DRAYTON:     I think that's it.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 73 of 85
                                                                       Page 73


 1                     THE VIDEOGRAPHER:      The time is 11:26.

 2      The deposition is concluded.       Stand by.

 3                     (Thereupon, the deposition was

 4      concluded at 11:26 a.m.)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 74 of 85
                                                                       Page 74


 1      STATE OF OHIO            )

 2      COUNTY OF MONTGOMERY )       SS: CERTIFICATE

 3                     I, Monica K. McBee, a Notary

 4      Public within and for the State of Ohio, duly

 5      commissioned and qualified,

 6                     DO HEREBY CERTIFY that the

 7      above-named MARK G. LAWSON, was by me first duly

 8      sworn to testify the truth, the whole truth and

 9      nothing but the truth.

10                     Said testimony was reduced to

11      writing by me stenographically in the presence

12      of the witness and thereafter reduced to

13      typewriting.

14                     I FURTHER CERTIFY that I am not a

15      relative or Attorney of either party, in any

16      manner interested in the event of this action,

17      nor am I, or the court reporting firm with which

18      I am affiliated, under a contract as defined in

19      Civil Rule 28(D).

20

21

22

23

24

25



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 75 of 85
                                                                       Page 75


 1               IN WITNESS WHEREOF, I have hereunto set

 2      my hand and seal of office at Dayton, Ohio, on

 3      this 28th day of February, 2019.

 4

 5

 6

 7

 8                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                          MONICA K. MCBEE
 9                        NOTARY PUBLIC, STATE OF OHIO
                          My commission expires 4-18-2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 76 of 85
                                                                                          Page 76

         A             19:14 50:13       available 22:8       beyond 5:17            58:5 59:3 61:4
a.m 1:19 5:3 73:4    amount 28:23          24:21 44:13          18:18 61:23          62:20 63:9 64:5
able 22:5              38:14               57:12 61:6           64:15,19 70:5        67:3,5 72:18
above-named          amounts 7:5 46:4    aware 11:6,7 31:6    big 31:10            case 1:7 6:1 7:3
  74:7               Amy 4:10 19:12        33:23 34:2 37:8    binder 2:13 32:24      27:1,3 28:1
abrasion 11:10       Amy's 67:17           40:15,20,25        bit 7:9 10:17 28:6     32:12 33:10
absolutely 7:13      and/or 32:16          41:6,10 46:5         34:1 44:25           36:9 40:21,22
accepted 28:15       answer 8:5 21:13      47:19 56:19,24       52:20 72:5           41:14 42:20
accepting 64:18        46:24 61:15         57:1 59:15,23      box 24:1               48:10 56:16,22
account 22:6           69:4,6 72:8         60:22 62:13,22     boxes 56:20,25       cash 33:20 34:9
accountant 40:7      answered 33:22        63:1,13 64:24        57:1,3,7,8           34:15 35:4,13
accounting 28:12     answering 72:7        65:2               break 8:9 33:5         35:20 36:12
  36:16              answers 7:18                             bring 19:6             38:6,10,16 39:2
                     anybody 25:24                B           broad 49:6,11          39:9,20 40:12
accurate 22:6
  29:24 33:16          26:15 62:22       bachelor's 12:22     broadly 45:22          40:16 41:16
  51:17,18 52:2        64:24 65:2        back 15:3,8 16:19    brought 32:20          43:14,22 44:4,7
  52:17,25 66:10     apologize 15:16       18:7,14 30:15      build 19:1             44:18 55:15
  66:19,20             27:22               37:14 42:2         bulk 30:5,12           56:3 57:22 58:1
accurately 21:13     appear 33:16          47:23 55:9 59:8    burden 32:16           58:25 59:11
  67:7                 41:18 63:7,25       61:17              business 9:20          60:9 63:6,24
acquired 21:21       APPEARANCES         background 9:5         10:9 16:25           67:21 68:16
action 74:16           4:1                 9:18                 17:21 18:19,21       69:7 70:18 71:7
additional 35:4      appears 38:13       balance 12:20          25:10 36:2 37:5      71:17
  45:9 51:19           58:21             Bartlett 14:10         38:18 45:13,18     Castolin 10:22
  66:15 67:19        approximate 8:3     based 20:24 21:2       48:7,7,12,25         11:3,4 12:3
administration       approximately         21:17 30:1         businesses 16:25     cautioned 5:8
  10:10 17:1           5:3 12:23 17:19     33:15 37:11          17:2,23,24 45:4    cell 12:12
adrayton@dea...        31:10 38:4 43:7     38:2 41:2 44:11    buy 49:3             centered 18:5
  4:13                 56:20               51:15,25 52:3                           ceramic 3:5 6:11
                     area 30:20,22         52:22 54:20                 C             17:8,12 50:12
advanced 38:20
advertise 46:22        31:8 48:20          55:1 57:11 61:5    C 4:10                 61:10
advertised 47:1      argumentative         61:5 64:18         C-A-S-T-O-L-I-N      ceramics 1:8 14:4
advertisement          58:9              basically 23:2         11:3                 40:18,22 41:4,4
  47:1               asbestos 7:6        basis 43:2 62:18     cabinets 31:20,24      41:6,7,12,23
affidavit 2:17 3:3   asked 8:6 12:2      Bates 58:15          cage 23:18,25          42:21,24 43:6
  42:9,19 43:12      asking 27:19        beat 23:9              24:2 28:5 29:9       43:24 44:19,20
  46:11,13,17          63:21 68:6,19     beginning 67:3         29:22 30:16          46:5 49:7,10,13
  50:11 52:24        assertion 41:21     behalf 4:2,8 5:11      34:5,12,17           49:17 51:13
  60:1,6 69:18         54:10 62:5          8:13                 35:11                52:15 54:3
affiliated 74:18     assertions 43:11    belief 37:12 39:1    Cahoon 1:4 5:11        55:16 57:13
age 5:7                52:13               52:3                 5:25 27:20           58:3,17 59:2,16
ago 17:11            assume 8:5,22       believe 12:16,25       40:22 41:3,22        59:23 60:2 61:3
agree 20:24 43:21      20:23               20:12 26:5           56:19 61:1 64:2      62:19 63:8 64:4
  44:17 51:14        assuming 36:7,18      35:24 37:13,14     Cahoon's 27:15         68:13 69:9 70:9
  54:20,25 55:14     assumption 36:21      39:17 46:10          62:16                70:19 72:16
  56:2 59:13           39:6                49:8,20,23 51:9    called 1:14 10:22    certain 20:7 28:22
  60:16 61:7         attempt 24:20         52:2 59:10           15:9                 35:14 47:15
  63:21              attention 24:23       65:15,18,20,25     calling 51:23          53:5
agreed 5:13 20:6       54:14               66:6,20 67:2       CARBIDE 1:9          certainly 8:4
  20:11              attorney 4:5,10       70:4,25            carbonate 12:12        39:18 49:14
agreement 70:16        5:24 74:15        benefit 6:1 7:19     Carolina 1:2 4:12      54:1
air 14:22 45:19      attorneys 51:5        9:16                 40:24 41:5,14      CERTIFICATE
allegations 52:11    August 34:25        best 8:3 24:13         41:24 42:22          74:2
alluded 28:5           51:20 52:22         32:10 35:25          43:25 44:21        certified 5:9
Alton 4:6              54:21               37:3,6 47:5,24       46:6 49:21         CERTIFY 74:6,14
aluminate 12:13      automated 38:24       47:25 61:16          51:14 52:10,16     cetera 21:23
Amended 2:9 3:7      automotive 14:17    better 34:22 39:25     54:4,17 57:15      chain 15:19
                       14:19


                       PohlmanUSA Court Reporting
                   (877) 421-0099       PohlmanUSA.com
    Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 77 of 85
                                                                                          Page 77

chance 9:12          conclusively           60:5,10 62:12     Defendant 3:4        Dismiss 3:6 50:13
  33:14 40:11          71:13                62:20,24 65:19      50:12              distribution 48:8
change 15:4 52:7     conduct 45:1           65:20,25 66:3     Defendants 1:10        48:24
  64:10              conducted 2:1          67:21,22 68:16      4:8                distributor 38:14
Charlotte 4:12         36:3                 68:24 69:15       defended 13:14         50:3 54:16 67:3
check 20:16          cone 29:16 45:13       70:10 71:9        defer 25:25            67:5
Chicago 10:10        cones 17:22          corrected 64:17     defined 74:18        distributors 39:3
  12:1,6 14:10         18:23 39:4         correctly 43:3,8    definition 31:2        41:7 48:4 49:9
Childress 3:4 9:9      40:17 41:8,12        43:14             degrade 11:10          49:20 50:1
  22:25 24:5           41:23 42:25        corroborate         degree 9:20,22       DISTRICT 1:1,2
  48:13 50:11          43:15,24 44:6        30:11 63:7,15       10:8,14,19         division 14:17
choice 19:3            46:18 48:18          63:25             degrees 9:19           18:12,22,24,25
city 40:23 41:5,14     54:19 56:21        corroborates        delineated 20:7      document 2:8,17
  41:24 42:21          57:3 60:3 61:4,9     43:22 70:9          20:23                3:2 19:14,23
  43:25 44:20          62:6,18 69:20      counsel 5:11,13     dep 27:10              20:2 23:18 24:2
  46:6 51:14         confused 13:9          20:5 33:18        department 36:16       27:7 28:7,19,20
  52:10,16 54:3      conjunction          count 32:5          depends 28:19          31:5 42:9,14,15
  57:14 58:4 59:3      12:18              countries 18:20     deposed 6:20           42:17 43:14
  59:11 61:3         Conroy 4:3           COUNTY 74:2         deposition 1:13        46:21 50:10,19
  62:19 63:9 64:4    consecutively        couple 29:12          2:10 5:14,23         58:15 72:11
  72:17                65:17                65:10               7:10 19:15 20:1    documentation
Civil 1:16 74:19     consultant 16:24     course 32:21 37:5     20:6,8 22:1,4        22:13 59:11
clarification 68:9   Consultants            38:17               24:17 27:3,11        63:13,23 66:14
clarify 52:1 65:10     56:16,17           court 1:1 4:5 5:4     27:13,25 28:2        67:19 68:1
  66:21              consulting 17:3        7:18 74:17          61:1 73:2,3        documents 2:13
clarifying 67:14     contact 9:8          cover 5:17 45:4     depositions 24:18      21:22 22:24
classify 48:6        contain 54:7         covered 27:9          24:21 48:12          23:14,15,23
  49:10              contained 38:10      covers 23:7         described 35:2         27:2,6,24 28:18
clear 44:13 53:9       39:9,20            credit 61:24        description 45:3       28:22,24 29:9
Columbus 1:18        continue 18:21       cross-examinat...   device 15:17           29:10,12,20,21
  16:19 48:19,20     continuous 43:2        1:15 5:20         died 30:9              29:25 30:9,14
come 8:24 32:19      contract 74:18       cup 15:25 16:1      different 18:3,4,6     31:9 32:2,11,12
  49:3,16            contradict 41:21     currently 6:8         18:7,20 53:2         32:17,24 33:9
commission 75:9        43:11              customers 19:2        66:23                33:11,19,24
commissioned         contradicting          49:3,16 67:20     dimensions 7:24        34:2,5,7,21 35:3
  74:5                 43:17              cutoff 38:23        direct 21:2,17         36:1 37:8,11,13
companies 18:4       contradictory        CV 9:12               65:12                37:17,24 50:2
  18:17 50:1           62:4,16,23 65:4                        directionally          51:1,16,19
company 1:9            69:25                      D             47:13                54:10,11 68:8
  10:22 15:17,20     contradicts 53:19    date 18:15 34:20    directly 43:1 60:3     68:13
  15:25 16:1         cooling 45:20          38:13 65:22       director 14:14       doing 12:17 15:18
  17:18 23:6,9       copies 33:17 34:6      66:22 67:7,8        15:6                 18:14 19:3 72:2
  25:9,22 28:20        34:10              dated 36:5          disagree 54:9        dollar 46:3
  29:17 49:2,5       copy 32:16,21        dates 55:23 58:11   disclosed 23:17      draw 45:19
  52:11 66:8         copying 32:17          59:12 65:16         33:20 34:18        drawers 31:20
compare 8:1          corporate 56:1         66:23               41:17 69:12,14     Drayton 2:3 4:10
compensated          corporation 1:9      dating 47:23          69:16                20:13 23:11
  8:25                 8:18               day 16:21 20:3      disclosure 51:19       27:12,17,19
Complaint 3:7        correct 6:6,9 8:14     32:5 35:2 66:2    disconnect 53:11       36:24 39:11
  50:14                8:20 9:2 10:16       66:18 75:3        discovered 34:5        42:5 44:1 46:23
comply 28:16           11:17,20 13:6      days 66:9             51:20                47:6,17 54:24
components             16:1 17:22         Dayton 75:2         discovery 1:13         56:6 57:5,17
  14:22,23             21:18,19,24        Dean 4:9              2:10 19:15           58:6 59:4 60:11
computers 38:22        38:8 39:4,21       death 23:9          discredit 61:24        60:20 61:11,19
conclude 44:8          43:25 46:18        DECEASED 1:5        discussed 48:14        62:7,25 63:10
concluded 73:2,4       48:2 49:18,22      December 24:14        71:12                63:17 64:6,13
conclusion 37:1        50:5,6 54:4        decision 16:22      discussion 55:8        65:9,13 66:16
  72:12                55:17 58:5 59:3                          69:17                67:11 68:3,18


                       PohlmanUSA Court Reporting
                   (877) 421-0099       PohlmanUSA.com
    Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 78 of 85
                                                                                           Page 78

  68:25 70:2,11      engineer 12:7       expectation 49:1      flip 51:8            FURTHER 74:14
  70:23 71:2,10        13:25 25:20         49:15               Florida 16:15,16
  71:21 72:25          26:11 53:5        expires 75:9             16:18 17:5                G
Drew 4:4 5:11,24     engineering 9:19    exploring 7:4         Flushing 12:4        G 1:14 5:6 74:7
  27:13                9:22 10:3,14,15   exposure 7:5          follow 34:11         Gabriel 4:15
Drive 1:18             10:19 14:14       extensively 24:6         46:11             Garden 1:18
dsealey@simm...        15:6 16:13        extent 7:25 22:6      follow-up 67:17      Garrett 43:12 60:1
  4:7                enlisted 50:3                             following 43:13        64:2 69:19
due 11:10 51:18      entire 45:4                   F           follows 5:9          Garrett's 46:12,17
duly 5:8 74:4,7      entries 40:12,16    facility 31:5,7       form 38:20 39:11       62:4
                       55:14 69:8        fact 20:24 46:16         42:5 44:1 46:23   Gary 3:3 9:9 22:25
         E           equipment 45:1         49:19 53:14,15        47:6 54:24 56:6     24:5,12 48:13
E-L-K-A-Y 13:22      especially 18:9        62:6 63:5 64:15       57:5,17 58:6        50:11 51:23
E-U-T-E-C-T-I-C        33:7                 70:9                  59:4 60:12,20       52:23
  11:1               establish 68:12     facts 61:13 63:16        61:11,20 62:7     Gary's 24:17
earlier 34:18        established 55:22   fair 6:16 8:10 21:6      62:25 63:10,17    Gas 11:24 12:6,15
  44:25                69:3                 21:25 24:4            64:6 66:11 68:3     13:5
earliest 50:3        ESTATE 1:4             25:24 26:17,22        68:18,25 70:2     gather 25:2
early 18:14 61:8     estimate 8:3 31:9      29:8,23 30:7,14       70:11,23 71:10    general 8:23 9:1,6
EASTERN 1:2            31:15                32:4 36:20            71:21               9:9 17:14 23:1,6
education 12:21      et 21:23               43:20 48:5,21      former 24:25 25:1      36:16 38:15
educational 9:18     Eutectic 10:22,25      48:21 49:4 51:4       25:3 42:20          48:13
Edward 1:8 3:5         11:4 12:3            52:17,25 53:17     found 35:4,6,18      generally 28:15
  6:11 17:8,12,15    evasive 21:10          53:23 55:20,25        37:9 55:2 67:25     38:12
  18:12 30:6,9       event 74:16            57:16 59:22        foundation 1:8       geographic 47:15
  50:12              events 22:7            60:18 62:3            6:12 8:19 9:2       47:20
eight 32:10 33:14    everybody 25:23        63:16 68:2 70:1       17:9,12 26:10     getting 11:19
  58:17              evidence 43:21         71:16 72:23           42:6 51:11 52:8     12:18 33:8
eighteen 51:11         57:19 58:2        fairly 26:1              52:14 54:15,18    Gibson 4:9
  56:20,23             61:13,20 62:15    familiar 14:12           58:7 60:21        give 7:17,24 8:5
either 69:17 74:15     63:16 69:25       February 1:19 5:2        63:18 66:7,12       19:3 22:5 50:20
Elaine 43:12           70:5,8               75:3                  68:4                63:19
  46:12,17 60:1      exact 18:15 51:2    feel 15:7 62:8        Foundation's 3:6     given 27:8
  62:4 64:1 69:19    exactly 34:8 72:2      68:21 71:23           50:12             glass 33:5
electronic 32:15     EXAMINATION         feels 68:5            four 12:16 13:6      gloves 45:18 46:7
eleven-page 2:8        65:12             feet 31:17,17            15:8 16:7 26:9      46:14
  19:14              EXAMINATIONS        fifty-five 32:11         42:24 46:19       go 7:9 10:20
Elizabeth 40:23        2:1                  33:15                 51:9                11:15 12:24
  41:5,14,24         examined 5:9        figure 32:9           four-page 3:2          14:5 15:12
  42:21 43:25        examining 21:5      filing 31:20,24          50:10               16:23 23:15
  44:20 46:6         example 65:16,23    find 22:24 34:21      fourteen 17:11,18      26:19 37:13,24
  51:13 52:10,16     excess 29:2         findings 52:22           20:25 22:3          42:23 51:10
  54:3 57:14 58:4    exchangers 14:23       54:21              fourth 20:13           54:12 55:3
  59:2 61:3 62:19    excluding 47:20     fine 6:17,18 8:11     frame 53:20            62:17
  63:9 64:4 72:17    EXECUTRIX 1:4          13:3               frames 53:2,3        goes 38:5
Elkay 13:20,23       exhaust 14:21       fired 46:1            Friday 1:19          goggles 45:19
  14:6 15:3          exhaustive 39:10    firing 45:14          front 37:18,21         46:14
employed 6:8,10        56:4 60:10 71:9   firm 74:17               38:3 41:18        going 7:14 8:7
  43:6               Exhibit 2:7,12,16   first 3:7 5:7 9:5        57:12 65:1          10:23 19:10,18
employee 25:14         3:1 19:12,13         20:1 24:10,12         69:23               23:10 32:19,20
  42:20                32:13,23 42:8        33:10 34:7         fuel 12:12             33:2,4 42:12
employees 21:22        50:9,18 65:15        37:19 50:13        full 6:2               56:1 64:19 65:9
  23:2 24:25 25:1      71:8                 74:7               full-time 11:16      good 16:22 21:14
  25:3,4,21          EXHIBITS 2:6        firsthand 24:3        fun 6:23               23:11 44:23
employment 43:2      exist 68:8,9           57:7 69:2          funds 66:7           goods 44:19,22
empty 31:23,24       existed 35:14       Flexonics 14:8,13     furniture 45:23      GRACE 1:4
endorse 71:24        exists 7:5 35:20       14:16                 46:8,14           graduate 11:15



                       PohlmanUSA Court Reporting
                   (877) 421-0099       PohlmanUSA.com
    Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 79 of 85
                                                                                            Page 79

graduated 10:19        72:9               issues 5:15,18         36:14,17 38:23      list 65:21
  11:21 13:13                             item 48:23             39:7,8,18 40:2,6    lists 49:19
great 16:3                     I          items 20:7,22          41:15,18 43:19      lithium 12:13
greater 48:19        idea 32:1 64:19                             47:12 49:25         litigation 33:25
Grisham 24:22        identification                J             52:4,12,21          little 7:9 10:17
Griswold 6:3            2:11,15,19 3:9    Jackson 4:15           56:23 57:11            28:6 34:1 44:25
ground 7:10             19:16 32:25       January 17:10          60:8,14,17,19          52:20 53:11
guarantee 29:5          42:10 50:15         65:24                60:23 61:22            72:5
guess 17:11 23:8     identified 41:13     Jim 25:7,8 26:16       62:2,9 63:2,20      Litzinger 25:7,8
  31:2 33:10         identify 24:25       job 13:1               64:14,25 68:23      living 16:16,17,18
guys 24:6            Illinois 4:6 12:1    journal 44:7 58:16     70:22 71:8,13       local 48:17
                        14:11               59:21              knowing 39:13         located 12:3 14:9
         H           inaccurate 52:4      journals 33:21       knowledge 18:13          40:23 51:13
hand 5:4 19:18          53:4 54:23 55:1     34:10,15 35:5        21:3,17,20 22:7        52:10 54:17
  32:20 33:2         incidents 48:17        35:13,20 36:12       25:2 34:4 36:1         56:20 58:4
  42:12 75:2         include 45:18          38:11,17 39:2        36:22 37:3,6        location 30:25
handed 50:17         Including 72:16        39:10,20 40:8        38:2 40:4,5 47:5       31:1 48:19
handling 22:14       indicate 43:15         40:13,16 41:16       47:24,25 56:3       lock 32:4
hands 22:18             44:4 57:22          41:17 43:15,22       56:11 57:8,20       Locked 23:25
  26:24                 64:16               44:4,18 55:15        69:2,10 72:22       logic 43:13 46:11
handwritten 30:8     indicated 24:4         56:3 57:22 58:1    knowledgeable         long 8:8 12:14
  36:4                  60:8 70:20 71:1     58:24 59:1,11        20:20 26:2             16:6 18:11
Hanly 4:3            indicating 71:5        60:9 63:6,25       knows 62:14              25:11 26:12
happen 68:15         indication 66:14       64:15 65:14                                 28:22 49:25
  70:21,21 71:20     industrial 49:9        67:21 68:17                  L           long-term 23:2
  72:14              industries 18:8        69:7 70:18 71:7    L-A-W-S-O-N 6:5          25:4
happened 21:4,16     industry 47:2          71:18              lack 58:7             longer 51:17
  22:9 34:23         infamous 28:5        Jr 1:8 3:5 6:11      lacks 42:6 60:21         52:16,24
  64:20 71:13        information 7:4        17:12 50:12        language 72:5,13      longest 25:7,13
  72:11                 22:8 28:12        jurisdictional       lapse 35:24           look 19:22
happy 7:15              38:10 39:7,9        5:15,17            Law 4:5,10            looked 22:18
head 7:20               41:20 43:10                            lawful 5:7               34:13 35:3 51:2
headache 23:14          44:12 51:17                K           Lawson 1:14 5:6       looking 53:4
headquarters            53:3,18 55:2      K 1:16 74:3 75:8        5:16,22 6:4,7,19      58:18
  30:24 31:3            57:12 61:6 62:4   Karen 1:4 5:11,25       42:13 55:12        lot 12:10 22:2,24
heat 14:23              62:23 63:5 65:3     27:15,15 40:22        65:6,10 74:7          31:22,23 32:22
help 10:23              66:6 68:13          41:3,21 56:19      lawyer 43:19             43:18 51:1
hereinafter 5:8      Inn 1:18               61:1 62:16 64:2    layman 72:13             55:23 58:11
hereunto 75:1        Institute 9:23       keep 28:22 34:22     lead 72:12               66:22
high 18:5,10            11:24 12:6,15       58:9               leader 15:19          love 16:2
highlight 20:10         13:5              keeping 36:12        learn 22:4,12 23:5    Lyra 1:18
highly 67:6          instruments 19:1       40:8               learning 9:17
Hilton 1:18             19:2 45:3         keeps 24:23 28:8     ledgers 38:7                  M
historical 29:10     INSURANCE 1:9        kept 37:4 38:17         65:14 66:9         M-C-I-N-N-E-R-Y
  29:12,20 30:3      interested 74:16     kiln 45:19,20,23     left 14:6 16:4,5       26:5
history 9:15 10:18   interject 27:12        46:1,7,7,14,14     let's 9:10 32:8       manager 8:23 9:1
  22:12 23:5,9       international        kind 9:14,17            40:8 68:14          9:6,9 17:14 23:1
  56:2                  15:21 18:21         26:23 34:20        liar 51:23             25:10 36:17
hold 28:24 29:6      interpretation         49:6 52:7 72:4     LIFE 1:8               48:13
honestly 50:25          43:18 44:12       kinds 28:22          lifetime 30:6         manner 74:16
  63:21              interpreted 43:17    knew 35:13           likes 23:21           manufacture
horrible 52:19       interviewed 24:5     know 6:13,15         likewise 62:15         18:23
huh 15:8             interviewing           7:23 8:9 18:15     limit 5:13 20:6       manufacturing
hundred 32:10           22:25               24:3 25:11            47:14               13:20,24 17:4
  33:14 48:22        involved 55:24         26:12,16 30:2      limited 18:13,18       17:21
hypothetical         IRS 28:16              33:13 34:20           46:24 47:18        mark 1:13 5:6 6:3
  68:20 71:25        ISO 28:20              35:16 36:7,11      line 45:5,8 58:17      19:12 20:14



                       PohlmanUSA Court Reporting
                   (877) 421-0099       PohlmanUSA.com
    Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 80 of 85
                                                                                          Page 80

 32:13 74:7          molten 12:12         19:25 20:8            20:15,17,23          62:6,17 63:6,24
marked 2:6,10,14     money 38:15 44:5     27:11                 21:20,25 22:10       64:3 65:3 67:19
 2:18 3:8 19:15       64:16 68:14        novel 24:22            22:15,22 23:8        69:14,20
 32:24 42:9          Monica 1:16         November 58:16         23:19 24:24        Orton's 30:6
 50:14,18 71:7        32:15 59:8 74:3    number 20:12           25:20 26:6,12      outside 9:1 38:3
master's 10:2,9       75:8                26:8 32:2             26:15,22 27:6        66:17
 10:14 11:19,22      monies 59:12        numbers 20:11          27:10,24 28:4,4    overlap 14:3
 13:7                 66:2,15 67:20       31:11                 28:10,14,17        oxide 12:13
materials 7:7 12:7   MONTGOMERY          numerous 22:11         29:4,14,18 30:4
 12:8,9,10,11         74:2                23:24                 30:10,23 31:4,8             P
 13:25 14:1 18:1     month 37:19                                31:11,14 33:8,9    packaged 57:4
 18:4,6,9,24          65:17,22 66:18              O             33:13,22 34:4        61:9
 22:20 26:20         months 17:11,18     object 58:7            34:14,16,24        packaging 7:6
 28:18 44:25          21:1 22:3          objection 36:24        35:1,6,9,12,22       26:20 54:18
 45:1,2              mother 41:22          39:11 42:5 44:1      35:25 36:6,14        57:9
math 25:19            56:22 61:2           46:23 47:6,17        36:20 37:7,23      packing 22:20
matrix 28:21          62:17                54:24 56:6,7         38:2,16 39:1,15    page 2:1 20:14,16
max 29:4,5           Motion 3:6 50:13      57:5,17,18 58:6      39:23 40:6,11        51:9
MBA 10:15 12:18      mouthful 6:17         59:4 60:11,11        40:15 42:18        pages 29:1 32:11
 56:15,17            move 33:4             60:20 61:11,12       43:5,20 44:3,10      32:22 33:15
McBee 1:16 74:3                            62:7,25 63:10        44:16 45:12,15     paid 44:8
 75:8                         N            63:17 64:6,7,13      45:21,24 46:2      pain 15:7
McDowell 4:11        N's 26:8              66:11 68:3,18        46:10,16,25        paper 69:22
McInnerny 26:1       nailbiters 24:24      68:25 70:2,11        48:1,9 50:5,7,25   paragraph 42:24
mean 29:11 51:2      name 5:24 6:2,3       70:23 71:10,21       53:8,21,21 54:9      43:5 46:18
 62:2 68:15            15:20 26:4        objections 61:19       55:12,18 56:11       51:10 52:7
 70:21 71:19           36:15 38:13       obtain 9:24 10:4       57:11 58:8,14        54:15,22
 72:10                 41:5,12 52:8      obtained 10:11,13      58:25 59:15,18     paragraphs 52:23
means 18:2           names 52:12         obviously 7:19         59:25 60:7,25      pardon 15:6 25:17
measure 18:6         nationally 46:22      17:21 24:6           62:1 63:23         part 64:1 72:20
medical 15:17        nature 7:22 30:3      26:23 54:11          65:11,21 66:5      particular 22:13
meet 24:12             38:15             occurred 21:8          67:6 68:5 69:11      27:7 35:10
memory 24:13         necessarily 36:15     22:7                 72:16,23             47:20 66:2
 35:23 57:21         necessary 5:19      off-the-record       once 13:25 23:2      particulars 39:19
mentioned 35:9       need 8:9 68:9         55:7                 71:23                40:2
mentor 24:11         never 33:24 34:12   offer 15:10          ones 35:10           parts 11:9 14:17
met 5:22             new 12:4 53:3,18    office 29:13 30:20   ongoing 24:9           14:20 53:6
metal 31:22,24         55:1                30:22 75:2         open 24:1 66:24      party 7:11 74:15
metals 14:3          news 23:11          oh 33:6 53:13        opening 20:9         paying 48:18
METROPOLITAN         nickel 12:13,13     Ohio 1:17,19         opportunity 56:14    payment 57:23
 1:8                 nonlawyer 72:5        29:20 30:1 74:1    ordinary 37:4          61:22
mezzanine 23:18      North 1:2 4:12        74:4 75:2,9        Orton 1:8 3:5 5:16   peek 42:14
 30:16,18,19           40:24 41:5,14     okay 6:7,13,19 7:1     6:11,14,15,18      people 26:18
mind 19:21 20:4,9      41:24 42:21         7:8,16 8:12,16       8:14,17,18 9:7     percent 48:22
 33:3 42:13            43:25 44:20         8:22 9:4,4,10,21     17:8,12,15,20      performing 18:16
mine 24:11             46:6 49:21          9:24 10:1,4,7,11     18:12 20:25        period 21:5 29:6
minimum 28:23          51:14 52:10,16      10:13,13,17,25       25:12 28:7,8         43:23 47:18
minute 50:20 51:6      54:3,17 57:14       11:2,11,14,21        29:9 30:9,23         53:6,14,16 56:5
 54:13 55:4            58:4 59:3 61:3      11:25 12:2,5,8       31:1 34:14 39:3      57:15,18,21
mis 70:24              62:19 63:9 64:4     12:14,17,23,25       40:1,17 41:8,11      58:7 60:4 61:7
mischaracteriz...      67:3,5 72:17        13:2,16,18 14:1      41:22 42:25        perk 9:4
 61:13,20            nos 7:21              14:7,19,24 15:1      43:1,23 44:24      perks 8:23
mischaracterizes     Notary 1:17 74:3      15:2,4,13,15         45:6 46:18,22      person 20:19
 57:19 60:12           75:9                16:2,22 17:2,13      46:25 47:14          23:20 48:17
 70:3 71:2,22        note 5:12             17:17,20,25          48:1 49:1,12         66:8
misstates 60:12      notebook 72:15        18:2,11,16,22        50:1,12 56:4,20    personal 21:2,17
model 48:6,7,12      notice 2:9 19:15      19:6,9,25 20:4       57:13 58:1,15        24:7
 48:25                                                          60:3,3 61:4,9


                       PohlmanUSA Court Reporting
                   (877) 421-0099       PohlmanUSA.com
    Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 81 of 85
                                                                                             Page 81

personally 8:18        prior 9:16 21:8,15   question 7:12 8:4    receiving 30:21        68:7 69:5
  35:6                   21:16 24:15,16      8:6 21:13 26:19     recollection 55:18   repeatedly 61:9
phone 24:15            probability 72:21     33:23 37:16           55:19 58:10        rephrase 7:15
pick 7:19              probably 23:7         40:1 41:9 42:1,4    record 5:2,12 6:1    report 18:7 56:15
picking 48:18            37:18 55:25         52:18,19 59:6,9       8:2 51:12 52:9     reporter 5:5
piece 69:22            Procedure 1:16        61:15,18 63:20        53:12,15 54:16     reporter's 7:18
Pittsburgh 10:3        produced 32:12        64:9,12 67:18         55:3,5,10,13       reporting 74:17
place 36:23 71:14        33:9,24 37:9,12     68:7 69:5,24        records 52:14        represent 41:2
  71:19                producing 14:16       70:17 71:16,24        53:23,24,25          42:18 58:14
plaintiff 1:6,14 4:2   product 45:4,8        72:7                  54:1,6,6             59:1 60:25
  5:25 27:20             49:3               questions 64:10      RECROSS-EXA...       representation
plaintiff's 2:7,12     production 30:20      65:7 69:4 72:24       67:15                61:5
  2:16 3:1,7 5:10      products 11:6,8      quick 33:15 67:17    recruited 24:8       representative
  19:13 32:23            44:6,8 45:6,9,13   quiz 23:10 56:1      reduced 74:10,12       58:23
  42:8 50:9,13,18        45:16 46:1,7                            reduction 14:22      representing 5:25
please 5:3 6:2           49:12,16 57:13              R           refer 6:14 8:16      request 5:16
  7:14,17 37:15          58:3 64:3          raise 5:4              33:20 45:13        requested 20:8
  41:9 42:3 50:20      progresses 23:4      rambled 52:20        reference 30:1       resalers 41:8
  52:18 59:7 64:9      promise 13:10        range 12:9 14:2        35:12 41:15        reseller 38:14
  68:6 69:5              50:8               react 18:9             54:7                 50:4 54:16
PLLC 4:9               properties 18:5,7    read 22:17 24:16     referenced 46:17     resellers 39:3
point 44:3 52:2          18:8                 27:10 37:21          67:2                 41:11 48:3
pointed 67:18          protection 11:6,7      42:2,4 43:3,7      references 46:13     reserve 5:15
policy 28:8,10,11      provide 32:15          59:7,9 61:17,18      67:2               resilient 11:13
pollution 14:22        provided 5:17          64:12 69:18        referred 6:13        respect 20:22
Polytechnic 9:23         33:17 40:21        reading 9:16           45:12,22           responsible 27:9
portion 34:6,9,15        44:24 51:5,16        24:22              referring 8:17         36:11
position 9:1 45:25       58:2 69:8          reads 58:17            27:14              retain 28:12
possession 56:21       Public 1:17 74:4     real 24:23           refers 53:20         retention 28:7
  63:24                  75:9               really 16:21 44:14   reflect 7:21 39:2    review 24:20 29:1
possible 40:4          publications 47:2      52:21 68:20          40:17 44:18,19       33:16 40:12
  67:4,6               purchase 46:13       reason 8:8 66:6        54:2,10 55:15        50:20 51:6
possibly 22:5            49:16 61:4         reasonable 36:25       65:16 70:18          56:15
pre-1932 29:17           62:17                39:5                 71:18              reviewed 22:23
  30:1,3               purchased 41:22      recall 20:2 26:14    reflected 66:8,17      27:2,20 28:1
prepare 22:1,3           43:1 46:4,7 62:5     28:3 42:16 50:2      67:20 68:16          51:1
prepared 56:15           64:3                 51:1,7 56:18       refuse 15:10         reviewing 21:22
  60:1                 purchasing 60:2        60:2 71:4          regard 22:14           26:24
presence 74:11           69:20              receipt 33:21 34:9   regarding 53:19      ride 6:23
present 4:14 25:3      purposes 2:11,14       34:15 35:4,13      region 47:21         right 5:4,15,22,23
  47:11 49:24            2:18 3:8 19:16       35:20 36:12        regions 47:15          6:19 12:20
presented 42:19          32:25 42:10          38:7,11,16 39:2    regular 38:17          13:12 15:11
presently 45:17          50:14                39:9,20 40:12        43:1 62:18           16:10 17:20
  49:21                pursuant 1:15          40:16 41:17        regularly 61:2         26:7 35:8 51:21
president 15:5         put 5:12 20:10         43:14,22 44:4,5    relate 27:25           51:24 52:6
  16:13                  37:17 40:8 65:1      44:7,18 56:3       related 26:20 27:2     58:18 64:8 66:4
pretty 12:9            pyrometric 17:22       58:1,25 59:12        29:16                66:24 67:13
previous 9:8 23:1        18:23 29:16          60:9 63:6,25       relates 26:25 70:5     69:23 70:8
  48:12,13               39:3 40:17           66:2 67:21         relating 5:14        road 5:18
primarily 12:11,11       41:11,23 42:25       68:17 69:7         relationship 7:3     role 12:5 13:23
  12:12 17:4 18:4        43:24 44:6           70:18 71:7,17        22:19 24:7,9         15:4 17:14
  26:19 46:25            46:18 54:19        receipts 55:15       relative 19:7          26:10
primary 48:11,25         60:3 61:4,9 62:6     58:16                74:15              room 8:1
principal 23:16          62:18              received 13:7        remember 7:17        round 31:11
  25:6                                        57:22 61:22          35:17 67:7         Rule 74:19
Principally 14:21              Q              64:16 66:7,15      repeat 7:14 37:15    rules 1:15 7:10
print 47:1             qualified 74:5         67:20                41:9,25 52:18      run 19:10 35:21
                                                                   59:6 61:15 64:9


                       PohlmanUSA Court Reporting
                   (877) 421-0099       PohlmanUSA.com
    Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 82 of 85
                                                                                          Page 82

         S          sell 19:2 45:7,17    sounds 26:25         stored 29:10 31:9    talk 10:17 28:6
safe 36:20            47:15 48:7 49:2    sources 21:22          32:2                 32:8 72:20
sale 18:23 40:17      49:8,12            South 4:11           stores 49:13,17      talked 23:1 24:14
  43:23 44:18,19    selling 47:20 48:2   space 31:20          story 30:19            24:24 25:23
  65:23 66:1          48:3,4             span 35:16,19        straightforward        30:17 44:24
  70:19             send 68:14           spans 38:4             72:6               talking 6:15 21:21
sales 47:14 51:12   Senior 14:8,13,15    spare 23:13          Street 4:5,11          24:3 57:25
  52:9,14 53:13       16:12              speak 54:12 68:1     strike 30:15 39:8      65:15 66:22
  53:15 54:2,10     sense 7:13           specific 12:8          47:10                68:7
  55:15 56:4 59:1   sent 57:2              36:22 59:20        Stu-Doodle 40:18     tape 33:7
  63:8 70:9 72:16   service 18:17          63:20 65:16          40:23 41:6,7,12    Technology 11:24
saying 23:21          44:23                67:8                 41:16,23 42:21       12:6,15 13:5
  51:25 53:10,24    services 44:11,22    specifically 22:4      42:25 43:6,16      tell 9:5 16:4 18:2
  58:10 59:20       set 75:1               26:25 27:25          43:24 44:20          29:8 46:3
says 42:24 43:5     seven 28:12 29:2     specified 28:23        46:6 49:2,6        temperature 18:5
  51:9,11 52:8        29:3,4             specify 8:19           51:13 52:9,15        18:10
  53:12 58:20       seventy 18:20        speculate 68:20        52:15 54:3,7       tends 38:12
  60:6 69:19,23     shakes 7:19          speculating 38:25      55:16 57:14,23     tenured 25:7,13
school 11:15        shelves 31:22          56:8 62:21           58:4,17 59:2,16    terms 7:5 25:25
Scientific 56:15    shipping 30:21         68:21                59:23 60:2 61:3      27:8 59:12
  56:17             shop 30:22           speculation 72:19      61:10,23 62:19       65:22
scope 44:2 46:24    show 50:7            spell 13:21 26:3       63:8 64:4,16       Tervis 15:24 16:2
  47:18 56:7        showed 19:11         spend 8:24             68:14 69:9           16:6,11
  57:18 61:12       shown 57:3           spent 22:24 26:23      70:10,19 72:17     test 19:1,2 25:19
  63:11,11 64:7     shy 20:25            spoken 20:5 25:1     subsequently         testified 61:1
  68:4              Simmons 4:3          spokesperson           51:16              testify 74:8
seal 75:2           single 24:1 48:23      8:13               suburb 14:10         testifying 21:1,16
Sealey 2:2,4 4:4    sir 6:21 8:15,21     SS 74:2              sucked 17:8          testimony 19:7
  5:10,11,21,24       9:3 17:16 19:8     stamped 58:15        Suite 4:11             37:23 40:21,25
  19:10,17 20:18      19:19 20:21        Stand 73:2           Supplemental 3:3       41:3,21 43:11
  23:12 27:15,23      33:3,12 38:19      Standard 29:16         50:10                51:15 57:19
  32:9,18 33:1        39:22,24 40:10     start 9:11 12:18     supplied 41:8          60:12 61:20
  37:2 39:14 42:2     40:19 42:13          72:20                64:3                 62:16 64:1,2
  42:11 44:9 47:3     50:17 51:15        started 13:12,14     suppliers 41:11        70:3 71:3 74:10
  47:9,22 50:16       65:8 67:11           17:15 18:15        supply 15:19 41:4    testing 18:1,24
  55:3,11 56:10       69:24 71:17          25:14                49:7,10,13,17        19:4,4 44:25
  57:10,24 58:13      72:3               starting 9:17 13:6   support 3:4 45:25      45:1,2 57:2
  59:7,14 60:13     site 31:5,7            20:11                50:11              tests 18:3
  60:24 61:17,25    sitting 38:3         starts 20:12         sure 6:3 13:8        thank 19:20 33:4
  62:10 63:4,14     Sixteen 31:13,17     state 1:17 6:2         20:16 21:12          65:7 66:24
  63:22 64:21       skipped 12:25          29:20 30:1           23:3 26:7 28:17      67:11,13 70:16
  65:6 66:11        slightly 17:19         49:21 74:1,4         31:12,16 33:6      thesis 13:14
  67:16 68:10,22      64:10                75:9                 34:11 37:17        thing 23:16 46:16
  69:1 70:7,13      small 16:25,25       statement 49:6,11      38:21 41:10          50:7 61:21
  71:6,15 72:1,23     25:22                53:19 54:22          48:15 50:22        things 7:21 8:1
second 20:10        sold 42:25 43:15       58:20                64:11 67:1,9         14:15 22:9,11
  30:19 55:13         44:5 45:16         statements 52:23     surfaces 11:9          22:15 23:21
see 8:2 20:15,16      48:23 57:13        states 1:1 18:18     surprised 34:21        26:2 45:18
  23:21 24:3          58:3 61:9            58:16              sworn 5:4,8 74:8       72:14
  37:19 46:12,20    soldering 11:5       stenographically     system 14:21         think 8:7 18:19
seeing 20:2 42:16   somebody 36:15         74:11                38:24                23:6 32:14
seek 23:15            36:21              Steve 4:15                                  37:18 43:16
                    sorry 27:18 28:1     stopped 54:18                 T             44:7 49:11 50:8
seen 19:22,22
  27:22 33:11         31:18 37:20        stopping 48:17       T-E-R-V-I-S 15:24      53:1,11 54:25
  34:13 38:6          41:25 55:12,19     storage 31:5         take 2:9 8:9 19:15     58:9 60:16
  42:15 50:19         59:5 61:14 64:8    store 31:7 41:4        50:24                61:21,24 64:19
  51:7              sought 22:23           49:7,10            taken 1:16             68:6,11,19
                      23:14                                                          70:15 71:11,12


                      PohlmanUSA Court Reporting
                  (877) 421-0099       PohlmanUSA.com
   Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 83 of 85
                                                                                         Page 83

   72:19,25          tried 24:1           verify 39:12         12:24 13:15          47:11,24
third 18:25 20:13    Trigon 15:21         vermiculite 22:14    14:8 15:17,24      1970 47:10 54:11
   20:16             Troncone 4:15          54:19 57:4,9       16:6                 70:10
thirty-two 53:13     true 33:16 47:11       61:10             worked 10:22        1970s 61:8
thought 25:19           47:23 53:7        vice 15:5 16:12      11:23 12:10        1973 37:13
   27:17 55:25       truth 74:8,8,9       video 5:2 7:19       13:5,17 16:24      1974 37:22,25
three 17:23 45:3     try 7:17 8:2 22:12   Videographer        workforce 10:20       38:4,5 43:7
   49:20,23,25          23:4 28:16          4:15 5:1 55:5,9   working 12:21         51:12 52:9
   50:4 51:9 53:19      32:15 69:5          73:1               14:18 17:15          53:16,25 57:15
thumb 33:14          trying 7:25 11:12    Videotaped 1:13      20:25                60:4 65:18
till 13:17              13:10 21:10,12    Virginia 9:23       wouldn't 19:21        66:18 68:15
time 5:3 7:12 8:16      32:9 46:11 58:9   vs 1:7               20:4,9 29:11,24      69:9,20 70:19
   8:24 20:2 21:5       59:19 61:15                            33:3 42:13 54:5      71:19
   22:9,25 23:4         68:11 71:24               W           writing 74:11       1975 65:24
   28:24 29:7 36:2   Turning 54:14        Wait 13:8                               1976 40:7
   43:23 44:2 45:8   twelve 15:11         walk 9:14 30:21             X           1977 55:16,16
   46:24 47:17       twenty 31:13,17      want 5:12 13:3                            58:2,10,16,21
   48:23 49:24       twenty-nine 25:16     32:13,14 33:25              Y            61:23 64:17
   50:24 52:2 53:2      25:17              64:10 69:4         Yeah 24:19 31:2       70:6
   53:2,6,13,16,20   twenty-six 25:15     wanted 28:5 52:1      34:19 36:10       1978 43:16 57:21
   56:5,7 57:15,18   twenty-two 54:15      66:21                47:7 52:21          58:10,12
   57:21 58:7 60:4      54:22             wasn't 71:14        year 17:1,10        1980 43:16 55:17
   61:8,12 64:7      two 9:19 11:15       way 32:10 37:14       37:19 47:13         57:21 58:3,12
   65:8 71:14 73:1      17:25 26:18        39:13 40:9           52:22 53:13         58:21 59:2
times 23:24 28:23       28:25 43:5         56:12 60:8,14        54:21 65:22         61:23 64:18
titled 2:9,17 3:2       49:20              60:17,18 71:12       66:18               70:6,10,14,15
   19:14 42:9        two-page 28:21       website 49:19       year-plus 26:23     1980s 61:8
   50:10             type 14:1,15 17:2    WEBSTER 1:4         years 11:15 12:16   1982 9:25 10:20
today 5:2 6:24          23:20 28:20       welcome 6:22          13:6 15:8,11        10:21
   8:25 16:21 19:7      29:20             welding 11:5          16:7 22:21        1983 54:19 57:16
   21:2 27:1 28:7    types 14:19 22:15    went 11:23 13:20      25:15,16,17       1984 10:21 43:7
   38:18 40:22       typewriting 74:13     14:8 15:3,8,13       28:13 29:2,3,4      60:4 69:21
   51:15 53:14                             15:17,23 23:24       35:4,9,14,15,17   1985 35:24 38:5
   69:8                      U             34:17 35:3           35:17,18,19         38:24 65:18
today's 5:14 20:1    uncovered 34:3        52:12 55:13          53:20 54:2,8        66:19
   20:6 22:1 28:2      53:14               61:2                 65:17 66:9 70:5   1986 13:13
told 23:22 57:6,8    understand 7:12      WHEREOF 75:1        yeses 7:21          1987 10:6
Tom 26:1               8:12 53:10         wholly 53:4         yesterday 20:3      1990 13:17,19,20
Tom's 26:10            64:11 72:13        wide 12:9 14:2      Yetis 16:3            25:14 54:1
top 37:19            understanding        widely 23:17        York 12:4           1991 12:23 54:17
topics 5:14,17         6:23 7:2           witness 1:14 5:7                          67:5,10
torn 72:6            understands 48:1      20:15 21:14                Z           1993 10:12
totality 40:14       understood 8:6        27:18,21 36:25                         1995 13:19,20
   53:22             UNION 1:9             39:12 42:7 44:3            0             14:7
totally 56:9 62:21   United 1:1 18:18      46:25 47:7,19      0474 58:15          1999 14:7 15:14
trace 7:5 34:8       University 10:3       54:25 56:8 57:6                          50:4,6 67:4,10
track 34:22            10:10               57:20 58:8 59:5             1
transaction 71:18    unlimited 44:2        59:10 60:22        1 2:8 19:12,14               2
transactions           63:11               61:14,21 62:8      10:02 1:19 5:3      2 2:13 32:13,24
   36:22 39:19       users 48:2,5          63:1,12,19 64:8    11:03 55:6            65:15 71:8
   40:2 67:25                              64:14 65:11        11:05 55:10         2:17-CV-63-D 1:7
transcript 7:20               V            66:13 67:13        11:26 73:1,4        2000 21:15
   27:3,13,14,16     variety 46:1          68:5,19 70:4,12    18 52:24            2006 51:12 52:9
transcripts 9:16     various 18:17         70:25 71:4,11      19 2:11 52:24         53:16
   24:17,17,21       Venice 16:15          71:23 74:12        1932 30:9           2011 15:1,12,13
treatment 22:20      vents 45:19 46:14     75:1               1963 35:21 37:14      15:14,14,16
trick 13:10          verbal 7:18          work 10:18 12:14      37:25 38:5        2013 15:14,16,22



                       PohlmanUSA Court Reporting
                   (877) 421-0099       PohlmanUSA.com
    Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 84 of 85
                                                                      Page 84

  15:23 16:12        93 10:15
2017 16:9,12,22      99 14:24 15:1 50:5
  16:24 24:14
2018 17:10 21:16
  34:25 51:22
2019 1:19 5:2 75:3
22 1:19
22nd 5:2
259-2222 4:6
28(D) 74:19
28204 4:12
28th 75:3
29th 34:25 51:20

         3
3 2:17 42:9
301 4:11
32 2:15
372-2700 4:12

         4
4 3:2 50:10,18
4-18-2020 75:9
42 2:19

        5
5 2:2
50 3:9
5th 65:24

        6
60s 18:14
618 4:6
62002 4:6
65 2:3
67 2:4

           7
70 70:12
704 4:12
74 37:13
77 59:1 70:14,15
78 55:19 58:10

         8
80 54:11 55:19
  70:12
82 10:14
84 11:18
8535 1:18
87 10:15 11:18,22
  13:6,13

           9
900 4:11
90s 67:9
92 12:24



                       PohlmanUSA Court Reporting
                   (877) 421-0099       PohlmanUSA.com
    Case 2:17-cv-00063-D Document 63-3 Filed 05/21/19 Page 85 of 85
